 

 

 

 

 

 

 

 

_\ g f
1
' ‘ ` 1 "' ` ‘ ‘ " 1 " File No. ~.
sTATE oF NoRTH cARoLlNA v _ 1 ~. ,SCVS
l Davidson . County |n The Genera| Court Gf Justice
_ _ _ _ _ _ _‘ w "l n'p `f 11 ` . ms q []_District lSuperiorCourt Division
Name OfP/aintir'f l LJ ‘\.J ll Q> t_) j ' i~j- 1 ' ` ‘ ' 1 *
David W. Harrel_son and Sheri Harrelson_ ' l
led/doe; h w And PO. B _20083 ' ' 4 CW"` SUMMONS 9
cp "““° ers°” °" , , ij AL1As AND PLuR1Es summons (AssE§§ FEE)
Ciry, Sta'le, Zip
Greensboro NC 27420 '
‘ ' "' VERSUS '“ ' ' " " ` '”' "* ` ' G.§. 1`Al1,R111esa'and4

 

Name 01' Defendant(s) _ _ Date On'ginal Summons issued
USAA General Indemnity Company ' ` ~- `

Date(s) Subsequent Summons{es} Issued

 

 

To‘Each Of The Defendant(s) Named Below:

Name And Address Of Det`endant 1 Name And Address Of Defendant 2
USAA General lnderanity Company

USAA Building
_ 9800 Frederi<:ksburg Road
' Sat't Antc")nid ` ' TX 78288

 

 

-. .. . ...A..

 

lNlPORTANT! You have been suedl These papers are legal docurnents, DO NOT throw these papers outl
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed speak with someone who reads English and can translate these papersl
glMPORTANTEl iSe ha entablado un proceso civil en su central Estos pape|es son documentos legales
iNO `l'lRE estes papeles_! ' -r '~ l 1 1

Tiene que contestar a mas tardar en 30 dias. |Puede querer consultar con un abogado lo antes posible M`

acerca de su case y, de_ ser necesario, hablar o`on alguién qu_e lea inglés y que pueda traducir estes
documentos!

 

 

~1~. ‘ , ' .:,=~. .:1, 1{1, ~"‘1\1.'. .. ~ ix . . ~.‘ ii i

A Civil A_ctlon Ha§ B_een _Comrnenced Aga_l_nst raul `, d . , \_ _
You are notified to appear and answer the complaint of the plaintiff as follows:

.‘5.:;, ¢ »1..

1 , Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after you have been
served You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintirrs last known address and

 

 

 

 

 

 

 

 

 

 

 

2 Fiie the original of the written answer with the Clerk of Superior Cqur_t of the county named above t '? j‘_… “¢ x
lf you fail to answer the complaint the plaintiff will apply to the Court for the relief demanded' in the complaint
Name AndAddress OIPlaintifi”s Altomey ( f none Address Of P/ainiili) Date issued Timo
Stepha.nie W. Anderson 3" Z\"_ ’| 895 \ \.: 501 M:Mz [;| pM
Burton;Sue & Anderson, LLP 1 ~ ~ Signam §`M
Post Oft'tce Box 20083 "'». 1 ‘. .1»,
G b re Nc 27420 "' " `%"’ -' 1
mens o Da CSC m Assi'stant CSC E_],Clerlr'Of Supen'or Caurt
. Date OfEndorse/nerit »- ‘~ Time ‘ ' “' *'
[:l ENDORSEMENT (ASSESS FEE) [:l AM |___]PM
This Summons was originally issued on the date indicated signature
above and returned not served At the request of the plaintift,
the time within which this Summons must be served 15 ;
extended Siny (60) days _ . _ ~ '; ,4 |:i oapuzy csc ‘ '[:| Assrseanr csc |:| clem orsyp¢,rcr cei/r1

 

 

NOTE TO PART|ES: Many counties have MANDATCRYAR_B/TRATION programs in which most cases whole the amount m controversy' is $25 000 or

less am heard by an arbitrator before a tn'al. The parties will be notified iflhis case is assigned for mandaton emit/arlen and if
so, what procedure is to be followed

(Over)

AOC-C\/~lOO, Rev. 4/18
© 2018 Admlnl§trative Oftice of the Courts

 

 

 

 

 

 

 

 

 

 

 

RETURN OF SERV|CE
l certify that this Summons and a copy of the complaint were received and served as ~follows:
» , ' DEF_ENDANT 1
Daie Served z 'l?rne Served [:| AM [:] PM Name Of Defendant

 

 

 

.'»

l:l By delivering to th'e'defendant named above a copy of the summons and complaint _ _
[:l By leaving a copy'of the summons and complaint at the dwelling house or usual place ’of abode ofthe defendant'named above with a
person of suitable age and discretion then residing therein. `

[:l As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named

below ,
Name AndAddress Of Pe/son Wrth Whom Copies Left (ifcorpolalion, give title of person copies left with)

 

 

 

 

 

 

 

l:I,Other manneer service (specifw _ _ , , "` ‘: ' ' ` w _, tv
. ' './ 4 "' 'l ¢’ ~ . » 7 \.
l v‘ "' z )
Z" 1 » 'i ,
I:] Defendant WAS NOT served for the following reason: - - - » - ~
1 ' 33 1 U:.`-qr .;,'.“ ' ' ., » .' ~ ‘:" t ` . v ’ `_ ,.' " 'i: §. 4*
- ; .,. . ,-;;~_ . _‘ - ..‘ . , ;,
~.\ = m ~ . ,» , . fm .‘ ;1~‘ ,
7 " ‘ "" "l""~" "» ' -";5`.`- "~ “{""’ ;-; - . ’..-.. "' ‘ '.~ eng .' >i§.h. '».. . t. " ..`¢..
t DEFENDANTZ - ~_.ir~. ,11':.‘.4 '
1 Dale Served x_~. »-;; ._, - j¢§, .; -Tirpe Se[yed-.. ' ;. '~ ¢~. ’_\l; I\_Iame OfDefendont"', '. ;~. -,.y.~~»~j. .
>_~:~::. ‘ ;..; de :n-»;; .:' 5.' .'jw.w.~. ~f.. '[-]6-'“: |.:]pM .#~ ' ' ' ¢ i;

 

 

 

 

l:l By delivering to the defendant named above a copy of the summons and complaint

I:] By leaving a copy of the summons and complaint at the dwelling house or usual 'piace of abode` 'of the defendant handed above with a
person of suitable age and discretion then residing therein ~‘ » ~ ‘ ~ - i ~ .=..- `;;~ o . ...- ~. _

[:l »‘As the defendant is ‘a corporation. service was effected by delivering a copy of the summons and complaint to the person named

 

 

 

below " " . - 1 4 r‘»~i '- '~ » t . ' " '
NameAndAddress OfPerson \Mth Wh_om Capi'os Le`{?(ifcorpération, give title bipezsohoopies Ieliwith)*" -f '. ~ - .».-,,, . . m;"'
_ _ .--1.;.,_,.'--_':,,._..=_,_4 ..' ’_~._._,_...»._.‘ 4.`,... _~ api‘....,a.e_-...._.,o~..,.i.._.-,_'_.'.a;.;`__.r`.
f ~“ '-` " “ d"' ' ' ' , ,., ‘,. -. .,`.’. ?. 'i`i'." .
~ . l `.. .; . " ', ‘ ` ._,_* v . ¢' /, " :" i
[:] Othermanne'r.of`servzce (specify) v ' H ‘ " l'
1 . . ‘U ,
ii ‘ 1 ` v ,. it

 

t I:I Defendant WAS NOT served for the following reason
_¢ .\

 

 

 

 

 

‘ ‘: 2
Sen/ice Fae Paicl ‘ v Slgnalule Of Deputy Sheriff Making Retum ‘ ‘
pate gaoeived . . - Name disbelievepr orpn'nr) .., _ _. - _; __ '~ ~ . w l »
Date OfRatum Caunly Of Sha‘n'd
AOC-CV~lOO, Side Two. Rev. 4/18 , , . l ,. ~
, . ' _ k.,.~ é,. ~;~\l

 

© 2018 Administrative Ofiice of the Courts

 

NORTH CAROLINA " IN THE GENERAL COURT OF JUSTICE
SUPERIOR COURT DIVISIONv

USAA General Indemnity Company,

DAVIDSON COUNTY 18 CVS ____ ; 19 c;
'/;‘:"'; ;'fii; ":ii ‘~
David W. Harrelson and Shari““'d`
Harrelson, )
i ) l
Plaintiffs, ;i»~~
)
) ' W_
v. )
)
)
)
)

Defendant.

COMES NOW the plaintiff, by and through counsel, and hereby
complains of the defendant as follows:

PARTIES AND JURISDICTION

l. The plaintiffs, David W. Harrelson and Sheri Harrelson,
are citizens and residents of Davidson County, North Carolina.

2. The defendant, USAA General Indemnity Company,
(hereinafter referred to as “defendant USAA”) is an insurance
company, licensed to do business in the State of North Carolina
and writes business in the State of North Carolina.

3. Subject matter jurisdiction is proper in this Court.

4. This Court has personal jurisdiction over the
defendant.

5. Venue is proper in Davidson County Superior Court.

FACTUAL BACKGROUND

6. The plaintiffs incorporate, by reference, all
allegations contained in paragraphs one through five of the
Complaint as if fully set forth herein.

7. On or about November 29, 2016 at approximately 7:24
a.m., Carlton Cranford, was operating a 2001 Jeep (hereinafter
referred to as “the Harrelson/Cranford Jeep”) owned by the
plaintiff, Sherri Harrelson and her ex-husband, Brent Cranford,
when he was involved in an accident with Dawn Byrd (hereinafter
referred to as “the Accident”).

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 3 of 113

8. At the time of the Accident, Carlton lived with both
his father, Brent Cranford and his mother, Sheri Harrelson and
stepfather, David Harrelson.

9. At the time of the Accident, the Harrelson/Cranford
Jeep was titled in both Sheri Harrelson’s name and Brent
Cranford’s name, because they had shared in the cost of the
purchase of it.

10. At the time of the Accident, the Harrelson/Cranford
Jeep was insured by Allstate Insurance (see attached Exhibit “A,”
hereinafter referred to as “the Cranford Allstate Policy”),
pursuant to Sheri Harrelson and Brent Cranford agreeing, at the
time of their divorce, that Sheri would pay for the insurance on
the Harrelson/Cranford Jeep.

ll. At the time of the Accident, both Sheri Harrelson
and Carlton Cranford were listed as drivers on both the Allstate
Policy and on a policy issued by USAA to David W. Harrelson, his
step-father (see attached Exhibit “B,” hereinafter referred to as
“the Harrelson USAA Policy”).

12. After the Accident, the Harrelsons gave notice of a
potential claim against the Harrelson USAA policy, and the
defendant denied the claim. (See attached Exhibit “C,” April 7,
2017 denial letter from USAA.)

12. As a result of the Accident, Dawn Byrd instituted suit
against Sheri Harrelson, David Harrelson and Carlton Cranford,
alleging personal injuries. (See attached Exhibit “D,”
hereinafter referred to as “the Underlying Action.”)
Furthermore, Dawn Byrd is claiming to have sustained medical
bills, as a result of her alleged injuries in the Accident, in
the amount of $62,362.07 and lost wages in the amount of
$11,937.00.

13. ln the Underlying Action, Dawn Byrd alleged separate
causes of action against Sheri Harrelson and David Harrelson,
pursuant to the Family Purpose Doctrine, as, at the time of the
Accident, Carlton was transporting the plaintiffs’ son to school.

14. As a result of the Underlying Action, Allstate, the
carrier for the Harrelson/Cranford Jeep, tendered its available
insurance ooverage in exchange for a Covenant Not to Enforce any
judgment against its insureds, Brent Cranford and Carlton
Cranford, (See attached Exhibit “E.”)

15. As a result of the Underlying Action, Sheri Harrelson

and David Harrelson, the defendant’s insureds, gave notice to
USAA that they had been sued.

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 4 of 113

16. In addition, the undersigned wrote to the defendant on
December 13, 2017 demanding defense and indemnification for the
Harrelsons and Carlton Cranford, as excess coverage for the
Underlying Action.

l7. ln response, on December 20, 2017, the defendant denied
the claim, refusing to provide a defense or indemnification for
the Harrelsons or Carlton Cranford in the Underlying Action.
(See attached Exhibit “F.”)

18. As a result of USAA's refusal to defend its insureds,
Dawn Byrd obtained an Entry of Default against Sheri Harrelson
and David Harrelson. (See attached Exhibit “G.”)

19. The Harrelsons retained the undersigned to defend them
in the Underlying action, incurring attorney's fees.

20. On February 7, 2018, after having the Entry of Default
set aside, the undersigned again demanded defense and
indemnification for Carlton Cranford and the Harrelsons.

21. On February 27, 2018, USAA again denied defense and
indemnification to Carlton Cranford and the Harrelsons in the
Underlying Action. (See attached Exhibit “H.”)

22. On July 19, 2018, Stanley R. Hammer, attorney for Dawn
Byrd, wrote to the defendant, offering to accept the coverage
available under the Harrelson USAA Policy ($50,000) if it was
tendered within ten (10) days and warning that he intended to
seek to collect a judgment against the Harrelsons “which l am
confident will be well in excess of the amount of the USAA
(See attached Exhibit “l.”)

23. On July 20, 2018, the defendant wrote back to Attorney
Hammer, “respectfully declin(ing) your offer since USAA has
denied coverage for this loss.”

24. Upon information and belief, the sole basis for the
USAA denial of defense and coverage to the Harrelsons and
Cranford is the “Regular Use Exclusion” contained in the
Harrelson USAA Policy, which reads, in relevant portion, as
follows:

RART A EXCLUSIONS
We do not provide Liability Coverage for the ownership,
maintenance or use of:

1. Any vehicle, other than your covered auto, which is:
a. owned by you; or
b. furnished for your regular use.

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Pace 5 of 113

2. Any vehicle, other than your covered auto, which is:
a. owned by any family member; or
b. furnished for the regular use of any family member.
However, this exclusion (B.2.) Does not apply'to your
maintenance or use of any vehicle which is:
a. owned by a family member; or
b. furnished for the regular use of any family member.

25. The Harrelson USAA policy also contained the following
language:

PART A LIABILITY COVERAGE

INSURING AGREEMENT

We will pay damages for bodily injury...for which any insured
becomes legally responsible because of an auto accident.

“Insured” as used in this Part means:
1. You or any family member for the ownership, maintenance or
use of any auto...

DEFINITICNS

Throughout this policy, “you” and “your” refer to:

1. The named insured shown in the Declarations; and
2. The spouse if a resident of the same household.

26. Upon information and belief, at the time of the
Accident, Brent Cranford, one of the owners of the
Harrelson/Cranford Jeep, does not fit the definition of “you”
under the Harrelson USAA policy, nor would he fit the definition
of “family member” under the Harrelson USAA policy and, as such,
liability coverage should have been afforded to the
Harrelson/Cranford Jeep under the Harrelson USAA policy.

27. At the time of the Accident, Carl Cranford was the sole
operator of the Harrelson/Cranford Jeep and treated it as his own
and Brent Cranford, Sheri Harrelson and David Harrelson did not
use the Jeep on a regular basis.

28. At the time of the Accident, Carl Cranford was listed
as a driver on both the Cranford Allstate Policy and the
Harrelson USAA Policy such that no party was attempting to avoid
paying premiums for Carl Cranford,

29. The purpose behind the Regular_Use Exclusion, as
explained by our Supreme Court, is “to prevent a family or person
from having two or more automobiles that are used interchangeably
with only one automobile being insured.” NC Farm Bureau v.
Warren, 326 N.C. 444 (1990) (citing Whalev v. lns. Co., 259 N.C.
545, 131 S.E.2d 491). .

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Pace 6 of 113

30. At the time of the Accident, all vehicles owned by the
plaintiffs were insured and Carl Cranford was listed as a driver
on both the Harrelson USAA Policy and the Cranford Allstate
Policy.

31. To date, the defendant has refused to provide the
plaintiffs with a defense or indemnification in the Underlying
Action, resulting in the Harrelsons incurring significant
expenses by way of attorney's fees.

32. The Harrelsons have complied with all of the terms and
conditions of the USAA Policy and have paid all premiums charged
for the policy.

FIRST CLAIM FOR RELIEF ~ BREACH OF CONTRACT

33. The allegations of paragraphs one through thirty-two
are incorporated by reference as if fully set forth herein.

34. Plaintiffs provided the defendant with multiple
notices and demands to provide them with liability coverage, with
a defense and with a settlement releasing it from liability.
Nevertheless, the defendant refused to defend the plaintiffs and
refused to attempt to settle the case with Dawn Byrd.

35. Despite the plaintiffs’ demand for liability coverage,
the defendants failed to provide plaintiff with liability
coverage, a defense or assistance of any kind despite repeated
requests.

36. The defendants willfully and recklessly ignored,
avoided and failed to respond to plaintiffs’ demand for defense
and indemnification in the Underlying Action. -

37. Despite demand and compliance with the policy
provisions, the defendant failed to provide defense or coverage
as required by the USAA Policy. This failure constitutes a
breach of contract for which defendant is liable to the
plaintiffs and the plaintiffs have been damaged as a result of
this breach and are entitled to recover any and all damages
proximately caused by defendants’ breach.

BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING/
UNFAIR AND DECEPTIVE TRADE PRACTICES/UNFAIR CLAIMS PRACTICES

38. The allegations of paragraphs one through thirty-seven
are incorporated by reference as if fully set forth herein.

39. During the course of the filing of a claim by the
plaintiffs under the USAA Policy, the defendant failed to

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paue 7 of 113

acknowledge and act reasonably promptly upon communications with
respect to the claim at issue; not attempting in good faith to
effectuate prompt, fair and equitable settlement of the claim for
which liability had become reasonably clear; delaying the
investigation and/or settlement of the claim; failing to promptly
provide a reasonable explanation of the basis in the Policy in
relation to the facts or applicable law for denial of the claim
and/or for defending under a Reservation of Rights; failing to
provide prompt payment of the claim under the Policy; failing to
provide a defense after being notified of allegations in the
Smith matter that could fall under the liability coverage portion
of the Ranger Policies, and otherwise committed unfair and
deceptive acts in or affecting commerce in violation of N.C.G.S.
§ 75-1.1, §t. §§g.

40. The conduct by the defendant of wrongfully denying
and/or delaying this claim constitutes a willful breach of the
contract and a reckless indifference to the rights of the
plaintiff under the contract, and is a breach of the duty of good
faith and fair dealing owed under the USAA Policy. As a result
of this breach, the plaintiffs are entitled to actual and treble
damages under N.C.G.S. § 75-16.

PUNITIVE DAMAGES

41. The allegations of paragraphs one through forty-one
are incorporated by reference as if fully set forth herein.

42. The above acts of the defendant were willful and
wanton and were performed in conscious disregard of, and with
indifference to the rights of the plaintiff, and the defendant
knew or should have known that its acts were reasonably likely to
result in damages to the plaintiffs.

43. The plaintiffs are entitled to punitive damages against
the defendant.

WHEREFORE, the plaintiffs make the following prayer for
relief:

l. That the plaintiffs recover such sums in excess of
$25,000.00 in actual and/or compensatory damages for defendant’s
breach of its insurance contract;

2. That any damages awarded be trebled under the
provisions of N.C.G.S. § 75-16;

3. That the costs of this action, including a reasonable
attorney's fees allowed by N.C.G.S. § 75-16.1 be awarded to
plaintiffs;

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paue 8 of 113

4. That, in the alternative, plaintiff be awarded punitive
damages for defendants’ willful and wanton actions;

5. FOR A TRIAL BY JURY on all issues of fact so triable;
and

6. For such other and further relief as to the court may
seem just and proper.

This the 23rd day of August, 2018.

/ML/ W Z./£/vwm
Ste hanie W. Anderson,
Attorney for plaintiffs

OF COUNSEL:

Burton, Sue & Anderson, L.L.P.
Post Office Box 20083
Greensboro, NC 27420
Telephone: (336) 275-0512
Facsimile: (336) 378-1390
1946PF08.23.18

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paue 9 of 113

E.X.LB_U'__“`AQ

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paue 10 of 113

@%il ,~ lill stale

You 're iii good hands.

Claim# 0437547078

To Whom lt May Concern:

|, Jeremy.LeBeau , employee of Allstate |nsuranoe Company lrving, Texas,
do certify that the enclosed is a copy of policy and or declaration page for the above
claim n‘umber, showing the coverages that Were on the policy at the time of loss

of 11/29/2016 7 . The enclosed copy of policy and or` declaration

page Was printed and mailed through Al|state’s Output Processing Center.

wl %/9§

 

/Cfaim Suppotz@'
State .of Texas, County of Dal_las
On this 3rd day of March 2017, before me personally

 

appeared z/¢er€/c;a/.,B??}'€;¢‘Lr to me known to be the person Who executed the

foregoing instrument and acknowledged that he/she executed the same as a free act

-/'____-_’
'\\,‘“,l’l"'/,, PA_rR`iclA roRRi-:s f g 7 / _/>
`.'\_A;'" Nolo_iy Publlc, Siclé 01 lexos ,/(M d /y`/' 4 g

. *\. ‘>‘_= Mv Commis`slon Explies
7§\\ octobe¢a_i. 2017 _ /NOi_/W PUbiiC

""lnn\\

and deed.

 

 

I
".»f»...'-v;:

  

 

`.\m u,

"\\

 

 

 

 

 

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 11 of 113

f l

@ilstaie

You’re in good hands

information as of October 21, 2016

Ridenhourlns/igy Policyholder(s) Page 1 of 2
852 U$ H‘”y 64W#701 Brent and Jamie Cranford

Mocksv/'lle NC 27028
Polic number
968 280 082

Your Allstate agency is

Ridenhourlns Agy
||||l,.l.l..|,|.||.|".|.|l|..|.l.||...|,m,.l.h.,l.l.,l|i,.,.. §§§;n7h5:l;?(;::$tatemm
BRENT AND JAMlE cRANFoRp
Po Bo)< 368

COOLEEMEE NC 27014-0368

We're confirming your policy change

Thani< you for choosing Allstate to help protect what's important to you. |'ve enclosed documents that confirm
the policy change(s) you requested You'l| find your coverage details listed on the enclosed amended policy
declarations ` `

The following change(s) are effective as of lO/22/2016:

A change in insurance coverage,

Your premium for the current policy period has been decreased by a total of $188.30.

How to contact us _
Give mea call at (336) 751~0669'if you have any questions |t's my pleasure to keep you in good hands.

.tSincere|y,

Ridenhour ins Agy

Your Allstate Agent
EAlZO-l

§
s-

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 12 of 113

(,.

l l
Policy number: |968 280 082 | Page 2 of 2
Policy effective date: September 20, 2016

Your Insurance Coverage Checklist

We're happy to have you as an A||state customerl This checklist outlines what's in this package and provides answers to some
basic questions, as well as any ”next steps" you may need to take.

|:l What’s in this package? l:l What about my bill?
See the guide below for the documents that are included Un|ess you've already paid your premium in ful|, we'll send
Next steps: review your Policy Declarations to confirm you your bill separately. Next steps.' please pay the minimum
have the coverages, coverage llmits, premiums and amount by the due date listed on it.
SthngS that you requested and expected need any You can also pay your bill online at allstate.com or by
Endorsements or Important Notices to learn about new calling 1_8OO_ALL5TATE (1_800_255_7828)_ para
policy Cnanges' te_pte~°j et epeeta| tnte"est' as Wett as espano|, |lamar al 1-800-979-4285. |f you're enrolled in
required communications._Keep all of these documents the Aiistate@ Easy pay plan, We'i| Send you a Statement
with your other important insurance papers. detailing your payment Wlthdrawa| schedule

[l Am l getting all the discounts l should? ij What if l have questions?
Centnm thn_Y°u" Atlstate Age_nt that you're benefiting You can either contact your A||state Agent or call us 24/7
from all the discounts you re eligible to receive. at1_800_ALL5TATE(1_800_255-7828) _ para espaao|,

l|amar al 1-800-979-4285 - with questions about your
coverage, or to update your coverages, |imits, or
deductibles. Or visit us online at allstate.com.

A guide to your amended package

 

:‘::‘_- men Qam conceals

 

 

 

 

 

 

 

 

 

 

 

Proof of Policy |nsurance Made
insurance Declarations* Simple

ID Cards The Policy insurance seem
Your insurance Declarations ' complicated?
cards are legally lists policy Our online
required, so details, such as guides explain
please keep your specific coverage terms
them iri your drivers, vehicles and features:
vehicle at all and coverages. W\"/"‘/~-‘¢"'~°»_______B_LLMZ
times. meee$i~mB

Espanol.allstatg com
[facildeentender

* To make it easier to see where you may have gaps in your protection, we ’ve highlighted any coverages you do not have in the
Coverage Detail section in the enclosed Policy Declarations.

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 13 of 113

065 010 032
161021A302585

l
Thank you for choosing A||state

Proof of insurance Card

 

v j§§§§§!&@it@

You’re in good hands

 

For your convenience, two insurance cards have been included for each vehicle, State law requires that one
of these cards be kept in each vehicle. Piease place them in your vehicles by the effective date.

 

Page 1 of 4

 

 

lorth Carolina
’roof of insurance Card

iinstate¢

You’re in good hands

llistate Property and Casualty insurance Company
trent and Jamie Cranford

’0 Box 368 4 '

§ooieemee NC 27014-0368

’OLiCY NUMBER YEAR / MAKE/ MODEL
l68 280 082 1997 Chevy Trk 510-110
ZFFECTlVE DATE VEHiCLE iD NUMBER
0/22/16 iGCCT19W7V8,163710
D(PiRATiON DATE

)3/20/17

'hls card should be carried iri the vehicle at all times as evidence of insurance.

North Carolina
Proof of insurance Card

iiilstatell

Vou’re in good hands

 

Aiistate Property and Casualty insurance Company
Brent and Jamie Cranford

PO Box 368 , ,

Cooieemee NC 27014-0368

POLlCY NUMBER YEAR/ MAKE/ MODEL
968 280 082 1997 Chevy Trk 510-110
EFFECT|VE DATE `. VEHiCLE iD NUMBER
10/22/16 ` iGCCTi9W7V8163710
EXP|RAT|ON DATE , `

03/20/17

This card should be carried in the vehicle at all times as evidence ofinsurance.

 

lorth Carolina
’roof of insurance Card

iinstate¢

You’re in good hands
ilistate Property and Casualty insurance Company

lrent and iamie Cranford
’0 Box 368 '
fooieemee NC 27014-0368

’OL|CY NUMBER YEAR/ MAKE / MODEL
l68 280 082 2009 Honda Civic
fFFECTiVE DATE VEHiCLE lD NUMBER v
0/22/16 » 19XFA16569E037302
XPiRATlON DATE

13/20/17

his card should be carried in the vehicle at all times as evidence of insurance

North Carolina
Proof of insurance Card

idnstatel

You’re in good hands

 

A||state Property and Casualty insurance Company
Brent and Jamie Cranford

P0 Box 368 l

Cooieemee NC 2_7014-0368

POLlCY NUMBER YEAR/ MAKE/ MODEL
968 280 082 _ 2009 Honda Civic
EFFECTiVE DATE VEHlCLE lD NUMBER
10/22/16 ` ' 19XFA16569E037302
EXPiRATiON DATE v .

03/20/17

This card should be carried in the vehicle at all times as evidence of insurance

 

lorth Carolina
roof of insurance Card

iinstate,

You’re ln good hands

 

lstate Property and Casualty insurance Company
lent and Jamie Cranford

) Box 368

ioieemee NC 27014-0368

YEAR / MAKE / MODEL
2001 Jeep Wrangier
VEHiCl.E lD NUMBER
1i4FA49581P331026

lLiCY NUMBER
i8 280 082
:ECT|VE DATE
/22/16
PiRATlON DATE
/20/17

s card should be carried in the vehicle at all times as evidence afinsurance.

North Carolina
Proof of insurance Card

iinstate,

You’re in good hands

 

A||state Property and Casualty insurance Company
Brent and Jamie Cranford

PO Box 368

Cooieemee NC 27014-0368

POLlCY NUMBER YEAR/ MAKE/ MODEL
968 280 082 2001 .ieep Wrangier
EFFECT|VE DATE VEHlCLE iD NUMBER
10/22/16 ii4FA49S8iP331026
EXPiRATlON DATE '
03/20/17

This card should be carried in the vehicle at al/ times as evidence of insurance.

 

rth Carolina
iof of insurance Card

iillstate3

You’re in good hands

 

tate Property and Casualty insurance Company
iit and Jamie Cranford

Box 368

ieemee NC 27014-0368

CY NUMBER
280 082
CTlVE DATE
!2/16

RATiON DATE
l0/i7

YEAR / MAKE/ MODEL
2005 Ford Five Hundred
VEHiCl_E iD NUMBER
iFAFPZ71856117281

North Carolina
Proof of insurance Card

iinstate,

You’re in good hands

 

A||state Property and Casualty insurance Company
Brent and jamie Cranford

P0 Box 368

Cooieemee NC 27014-0368

POLiCY NUMBER YEAR / MAKE/ MODEL
968 280 082 2005 Ford Five Hundred
EFFECI'|VE DATE VEHiCLE lD NUMBER
10/22/`|6 1FAFPZ71856117281
EXPlRATlON DATE

03/20/17

 

:ard should be carried in the vehicle at all times as evidence of insurance

Case 1:18-cv-00862-TDS-

ii_"iii’l“tli‘it')teff’ `eé‘h‘tes"""€t‘ilelli"fo/i"sise""$ivnoe 14

 

01 113

 

iDNC

Policy number:
Policy effective date: September 20, 2016

)
l

l968 280 082l

Page 2 of 4

 

if you have an accident or loss:
- Get medical attention if needed.

~ Notify the police immediately.

' Obtain names addresses phone numbers (worl< & home) and
license plate numbers of all persons involved. including
passengers and witnesses

- Cail i~SOO-ALLSTATE (i-800»255-7828).
loan to allstate.com or contact your Allstate agent
as soon as possible.

Ridenhour ins Agy
(336) 75i-0669

852 US Hwy 64W #iOi
Mocksviile, NC 27028

if you have an accident or loss:
- Get medical attention if needed.

~ Notify the police immediately

- Obtain names addresses phone numbers (work & home) and
license plate numbers of all persons involved. including
passengers and witnesses

- Cali i-800-ALLSTATE (1~800-255-7828).
logon to alistate.com or contact your Allstate agent
as soon as possible

Ridenhour ins Agy
(336) 75i-0669

852 US Hwy 64W #lOi
Mocksviile, NC 27028

 

if you have an accident or loss:
- Get medical attention if needed.

- Notify the police immediately.

- Obtain names addresses phone numbers (work & home) and
license plate numbers of ali persons involved, including
passengers and witnesses

- Call i-BOO-ALLSTATE (i-800-255-7828). ‘
logon to allstate.com or contact your Allstate agent
as soon as possible.

Ridenhour ins Agy
(336) 751-0669

852 US Hwy 64W #101
Mocksviile, NC 27028

if you have an accident or loss:
- Get medical attention if needed.

- Notify the police immediately.

- Obtain names addresses phone numbers (work & home) and
license plate numbers of a l persons lnvolved, including
passengers and witnessesl

- Call i-BOO-ALLSTATE (1-800~255-7828).
logon to ailstate.com or contact your Allstate agent
as soon as possible

Ridenhour ins Agy
(336) 751-0669

852 US Hwy 64W #lOi
ll/locksvillel NC 27028

 

if you have an accident or loss:
- Get medical attention if needed.

- Notify the police immediately.

' Obtain names addresses phone numbers (work & home) and
license plate numbers of all persons involved, including
passengers and witnesses

- Call i-800-ALLSTATE (1-800-255-7828),
logan to allstate.com or contact your Allstate agent
as soon as possible

Ridenhour ins Agy
(336) 751-0669

852 US Hwy 64W #iOl
Mocksviile, NC 27028

if you have an accident or loss:
- Get medical attention if needed.

~ ' Notifythe police immediately.

- Obtain names addresses phone numbers (work & home) and
license plate numbers of all persons involved, including
passengers and witnesses

- Ca|l i-800-ALLSTATE (1-800-255~7828),
logon to alistate.com or contact your Allstate agent
as soon as possible.

Ridenhour ins Agy
(336) 751-0669

852 US Hwy 64W #iOi
Mocksviile, NC 27028

 

1100000A302585065NC000161021235414003056002008018542

\.KJD \Jl\.! UJ.£
161021A302585

 

if you have an accident or loss:
- Get medical attention if needed.

' Notify the police immediately.

' Obtain names addresses phone numbers (work & home) and
license plate numbers of all persons involved, including
passengers and witnesses

- Call i-SOO-ALLSTATE (1-800~255-7828),
logon to allstate.com or contact your Allstate agent
as soon as possible.

Ridenhour ins Agy
(336) 75i-0669 .
852 US Hwy 64W #iOi

CaseMT':‘Yl§e-'l§t/-l§lieez-TDS-Jva Documema

 

if you have an accident or loss:
- Get medical attention if needed.

- Notify the police immediately.

- Obtain names addresses phone numbers (work & home) and
license plate numbers of ali persons involved, including
passengers and witnesses

- Caii i-SOO-ALLSTATE (i-800-255-7828),
logon to allstate.com or contact your Allstate agent
as soon as possible.

Ridenhour ins Agy

(336) 75i-0669

852 US Hwy 64W #iOi
FiledNQ@ddi&N£AOZPaoe 15 of 113

/"

l l
Policy number: l968 280 082l g m
. . . ,’ 3 ,'- L. - M; 1a :`
Policy effective date. September 20, 2016 § jig § §§ 1 €@] §§ng

You’re in good hands

 

 

 

 

 

 

 

 

 

 

 

Proof of insurance Card Page 3 Of 4
For your convenience, two insurance cards have been included for each vehicle. State law requires that one
of these cards be kept in each vehicle. Please place them in your vehicles by the effective date. “"d*‘§
’ §
Allstate Allstate
You’re in good hands You’re in good hands
Please use the printed Insurance Cards below. Please use the printed Insurance Cards below.
Allstate Allstate
You’re in good hands You’re in good hands
Please use the printed Insurance Cards below. Please use the printed Insurance Cards below.
lorth Carolina v _ North Carolina
’roof of insurance Card /§E,Estat@ s Proof of insurance Card A § |S&&E€ *
ou rem good hands You re rn good hands
\llstate Property and Casualty insurance Company Allstate Property and Casualty insurance Company
irent and Jamie Cranford Brent and Jamie Cranford .
’0 Box 368 ' PO Box 368 _
fooieemee NC 27014-0368 Cooieemee NC 27014-0368
’OLlCY NUMBER YEAR / MAKE / MODEL POLlCY NUMBER YEAR/ MAKE / MODEL
168 280 082 2004 Ford Mustang 968 280 082 2004 Ford Mustang
jFFECT|VE DATE VEHiCLE iD NUMBER EFFECTlVE DATE VEHiCLE |D NUMBER
0/22/16 1F_AFP40674F206068 10/22/16 1FAFP40674F206068
XPiRATlON DATE EXPiRATlON DATE
l3/20/17 03/20/17
'his card should be carried in the vehicle at all times as evidence ofinsurance. This card should be carried in the vehicle at all times as evidence of insurance
lorth Carolina North Carolina
’roof of insurance Card /q§ § § S&ai@ Proof of insurance Card g § Stat@ “
ou re ln good hands l You re ln good hands
llstate Property and Casualty insurance Company Allstate Property and Casualty insurance Company
rent and lamie Cranford Brent and Jamie Cranford
0 Box 368 P0 Box 368
ooieemee NC 27014-0368 Cooieemee NC 27014~0368
JLICY NUMBER ' YEAR / MAKE/ MODEL POLlCY NUMBER YEAR / MAKE / MODEL
68 280 082 1992 Chevy Trk 510 968 280 082 1992 Chevy Trk 510
:FECTlVE DATE VEHiCLE ID NUMBER EFFECT|VE DATE VEHiCLE |D NUMBER
i/22/16 `iGCCSi4R5N8225559 10/22/16 iGCC514R5N8225559
(P|RAT|ON DATE ' EXPiRATiGN DATE
3/20/17 03/20/17
beaccessissefrét"fou'seesmsannapartmentsvenee"1"o¢1s1raseeerue 16 01 113

iDNC

l l

Policy number: l968 280 082| Page 4 of 4

Policy effective date: September 20, 2016

 

Please use the printed Insurance Cards below.

Please use the printed Insurance Cards below.

 

Please use the printed Insurance Cards below.

Please use the printed Insurance Cards below.

 

if you have an accident or loss:
- Get medical attention if needed.

' Notify the police immediately.

- Obtain names, addresses phone numbers (work & home) and
license plate numbers of all persons involved, including
passengers and witnesses

- Call 1-800~ALLSTATE (1-800-255-7828).
logon to allstate.com or contact .your Allstate agent
as soon as possible.

Ridenhour ins Agy
(336) 751~0669

852 US Hwy 64W #101
Mocksviile, NC 27028

if you have an accident or loss:
- Get medical attention if needed.

- Notify the police immediately.

- Obtain names, addresses, phone numbers (work & home) and
license plate numbers of all persons involved, including
passengers and witnesses

- Call 1-800-ALLSTATE (1-800-255-7828).
logon to allstate.com or contact your Allstate agent
as soon as possib|e.

Ridenhour ins Agy
(336) 751-0669

852 US Hwy 64W #101
Mocksviile, NC 27028

 

065 010 032

161021A302585
1100000A302585065NCOOO161021235414003056003008018543

 

if you have an accident or loss:
- Get medical attention if needed.

- Notify the police immediately.

' Obtain names, addresses phone numbers (work & home) and
license plate numbers of all persons involved, including
passengers and witnesses

- Call 1-800-ALLSTATE (1~800-255-7828).
loan to allstate.com or contact your Allstate agent
as soon as possible

Ridenhour ins Agy
(336) 751-0669
852 US Hwy 64W #101

 

if you have an accident or loss:
- Get medical attention if needed.

' Notify the police immediately.

- Obtain names, addresses phone numbers (work & home) and
license plate numbers of all persons involved. including
passengers and witnesses

- Call i-800-ALLSTATE (1~800-255~7828).
logan to allstate.com or contact your Allstate agent
as soon as possible

Ridenhour ins Agy
(336) 751-0669
852 US Hwy 64W #101

ease itn’e"i‘b\ilfdtl§“ez-TDS-JLW Document 3 Filed 1’0‘/11'1°1'3”7'15%10<; 17 of 113

l

Amendeoi auto policy declarations

Your policy effective date is September 20, 2016

Totai Premium forthe P_oiicy Perroa

 

Please review your insured vehicles and

verify their Vle are correct.

 

 

 

 

 

 

 

Vehicles covered Identification Number (VIN) Premium
1992 Chevy Trk 510 1GCCSi4R5N8225559 $852.31
20011r Ford Mustang 1FAFP40674F206068 499.30
2005 Ford Five Hundred '1FAFP27185G117281 383.30
2001 Jeep Wrangler 1J4FA49$8_1P331026 393.30
2009 Honda Civic 19XFA16569E037302 535.30
1997 Chevy Trk S10~T1O 1GCCT19W7V8163710 168.30
Additional coverages 67.00

 

 

*lf you pay less than the Pay` m Fu/l amount,

"Ln“""'°` '-'\"g‘:r°"’"'¢'}"’""’\fl"f§?v;

~.1:"¥~11»~)5¢~1».. irrsz

$2,898.81

you vvill be charged an installment fee(s)

DlSCCLlntS (included in your total premium)

 

Multiple Car
Good Payer

Discounts per vehicle _

Antilock Bral<es
Passive Restraint

 

 

 

 

 

 

 

 

 

 

 

 

[1992 chevy Trk sio`_

l\/lu|tip|e Car _

[2004 Ford Mustang-h , ` v , v

l\/iultip|e Car Antilock Bral<es

Good Payer ‘ Passive Restraint

[2005 Ford Five Hundred; . y 4 _ ,' _ _ )
Multip|e Car ' " Antilock Bral<es

Good Payer _ Passive R'estrai_nt _
f2001JeepWrang|er . ll ' ., _. , )
Multiple Car Antilock Brakes

Good Payer Passive Restraint

[2009 Hondafc`iv"ic 5 , ,' ` " g "

l\/iultipie Car Antilock Bral<es

Good Payer Passive Restraint
(19_97chevy"rrks1o,-Frio` `, ` o `)
Multiple Car Passive Restraint 4

Surcharge included in your total premram)

inexperienced Operator
- 1992 Chevy Trl< 510

/!i§l:i “”“'§’Ziittc

You’ re in good hands

 

Page 1 of 6
information as of October 21, 2016

Summary

Named |nsured(s)
Brent and Jamie Cranford

l\/lailing address
PO Box 368
Cooieemee NC 27014-0368

Polic number
968 280 082
Your policy provided by

Allstate Property and Casualty
insurance Company

Policy period

Beginning September 20, 2016 through
March 20, 2017 at 12:01 a.m. standard

 

t time

Your policy changes are effective
October 22, 2016

Your Allstate agency is
Ridenhour ins Agy

852 us Hwy 64W #101
Mocksvil|e NC 2_7028
(336) 751-0669 g
SRidenhour@allstate.com

Some or all of the information on your
Policy Deciarations is used in the rating
of your policy or it could affect your
eligibility for certain coverages. Please
notify us immediately if you believe that
any information on your Policy
Deciarations is incorrect. We will make
corrections once you have notified us,
and any resulting rate adjustments wiii
be made on_iy for the current policy
period or for future policy periods.
Please also notify us immediately if you
believe any coverages are not listed or
are inaccurately iisted.

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 18 of 113

NCOi OAMD

(,
Amended auto policy declarations 1

Policy number: 968 280 082

Policy effective date: September 20, 2016

Listed drivers on your policy

 

Brent Cranford
Jamie Cranford
Anna Cranford
Carlton Cranford

Excluded drivers from your policy
None

Coverage detail for 1992 Chevy Trk S10

Page 2 of 6

 

 

 

 

 

 

 

 

 

 

 

Coverage Limits Deductible Premium
Automobile Liability insurance
4 Bodiiy injury $100,000 each person Not applicable $441.91
$300,000 each occurrence

§th Property Damage $100,000 each occurrence Not applicable $350.40
§§ (1) Comprehensive - Excluding Not purchased*

Co||ision

(2) Persona| Effects

Auto Coiiision insurance Not purchased*

Rentai Reimbursement Not purchased*

Towing and Labor Costs Not purchased*

Transportation Expenses Not purchased*

Audio, Visual, and Data Eiectronic Not purchased*

Equipment

Automobile Medicai Payments $1,000 each person Not applicable $60.00
Customizing Equipment Not purchased*
[Totai premium for 1992 Ch_evy"Trl<'S10 l ` $852.31)

 

* This coverage can provide you with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.

ViN 1GCCS14R5N8225559 Rating information
- Owns residence

- This vehicle is driven over 7,500 miles per year, for pleasure,

unmarried male age 16, good driver rate

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 19 of 113

065 010 032
161021A302585

(,
Amended auto policy declarations

Policy number: 968 280 082

Policy effective date: September 20, 2016

Coverage detail for 2004 Ford Mustang

Paee30f6 @A§ll§[§§§@o

You’re in good hands

 

 

 

 

 

 

 

 

 

 

Coverage Limits Deductible Premium
Automobile Liabiiity insurance
Bodiiy injury $100,000 each person Not applicable $93.40
$300,000 each occurrence
§§D Property Damage $100,000 each occurrence Not applicable 4 $74.90
§§ (1) Comprehensive - Excluding Actual cash value $0 $140.00
Collision
(2) Personal Effects , $100 $O
§§ Auto Collision insurance Actual cash value $1,000 $179.00
@ Rentai Reimbursement Not purchased*
@ Towing and Labor Costs $100 each disablement Not applicable $3.00
@ Transportation Expenses Not purchased*
§§ Audio, Visuai, and Data E|ectronic Not purchased*
Equipment .
§§ Automobile l\/iedical Payments $1,0_00 each person v Not applicable $9.00
Customizing Equipment ' Not purchased*
(Total premium for 2004 Ford Mustang l ' ' $499;30]

 

* This coverage can provideyou,with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.

ViN 1FAFP40674F206068 - Rating information
‘ " - Owns residence

- This vehicle isdriven over 7,500 miles per year, 10 - 20 miles
to work/schooi, married driver age 51, good driver rate

 

Coverage detail for 2005 Fo`rd Five Hundred

Deductible

 

 

 

 

 

 

 

Coverage ' _ Limits Premium
Automobile Liabiiity insurance 1
Bodiiy injury $100,000 each person Not applicable $87.90
$300,000 each occurrence '
€9¢@§ Property Damage j 4 $100,000 each occurrence Not applicable $70.90
§§ (1) Comprehensive - E)tciuding Actual cash value $O ` $77.00
Coiiision
(2) Personal Effects $100 _ $0
é%`§,;ai Auto Collision insurance Actual cash value $1,000 $136.00
@ Rentai Reimbursement Not purchased*
',_,(¢ Towing and Labor Costs $100 each disablement Not applicable $3.00
@7‘ Transportation Expenses Not purchased*
(continued)

W"I_j!‘§

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 20 of 113

NCO`lOAMD

w

Amended auto policy declarations Page 4 of 6

Policy number: 968 280 082

Policy effective date: September 20, 2016

 

 

 

 

Coverage Limits Deductible Premium
@ Audio, Visuai, and Data Eiectronic Not purchased*

Equipment
Q§§r Automobile Medical Payments $1,000 each person Not applicable $8.50
Customizing Equipment Not purchased*
[Total premium for 2005 Ford'Fivé Hundred _ . ' ` . ` , ` ', " ` , 4 $3`83.30)

 

* This coverage can provide you with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.

VlN 1FAFP271856117281 Rating information
4 - Owns residence

Coverage detail for 2001 Jeep Wrang|er

 

 

 

 

 

 

 

 

 

 

 

 

Coverage Limits ' Deductible Premium
Automobile Liabiiity insurance
Bodiiy injury $100,000 each person Not applicable $87.90
$300,000 each occurrence
§D’¢?B Property Damage $100,000 each occurrence Not applicable $70.90
Q;§ (1) Comprehensive - Excluding Actual cash value $O $82.00
Coilision
(2) Personal Effects $100 $O
Auto Cdllision insurance Actual cash value $1,000 $144.00
_Rental Reimbursement Not purchased*
Towing and Labor Costs Not purchased*
Transportation E)<penses Not purchased*
Audio, Visuai, and Data Electronic Not purchased*
Equipment
§§ Automobile Medical Payments $1,000 each person Not applicable $8.50
Customizing Equipment Not purchased*
(T,otai premium for 2001 Jeep Wrang|er , ` , l l ‘ . w ' ,` ’ , _ 4. l ` ' ` l _ _ ‘ 4 ' _ $393.30)

 

* This coverage can provide you with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.

ViN 1J4FA49581P331026 Rating information
- Owns residence
- This vehicle is driven over 7,500 miles per year, for pieasure,
married male age 44, good driver rate

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 21 of 113

065 010 032
161021A302585

l
Amended auto policy declarations f /., rim
Policy number 968 280 082 Page 5 Of 6 § ` vi §§‘§ @j‘@m ®

Policy effective date: September 20, 2016

Coverage detail for 2009 Honda Civic

You’re in good hands.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coverage Limits Deductible Premium
Automobile Liabiiity insurance
@,S Bodiiy injury $100,000 each person Not applicable $95.90
$300,000 each occurrence
§D) Property Damage $100,000 each occurrence Not applicable $75.40
€r'§§) (1) Comprehensive - Excluding Actual cash value $0 $122.00
Collision
(2) Personal Effects $100 $O
Auto Coliision insurance Actual cash value $1,000 $230.00
Rentai Reimbursement Not purchased*
Towing and Labor Costs $100 each disablement Not applicable $3.00
Transportation Expenses Not purchased*
Audio, Visuai, and Data E|ectronic Not purchased*
Equipment
V§§° Automobile Medical Payments $1,000 each person Not applicable $9.00
QA
Customizing Equipment Not purchased*
[To't'alp`remium for 20`09 Hondav civin " " ` ' '" ' " $535.3@
* This coverage can provide you`with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.
ViN 19XFA16569EO37302 ' Rating information
- Owns residence
Coverage detail for 1997 Chevy Trk S10-T10
Coverage n ' j n Limits _ Deductible Premium
Automobile Liabiiity insurance . ' ` ' 4
' Bodiiy injury $100,000 each person Not applicable $87.90
' $300,000 each occurrence
€`§§)B Property Damage $100,000 each occurrence Not applicable $70.90
§§ (1) Comprehensive ~ Excluding Not purchased* '
Coilision `
(2) Personal Effects
§§ Auto Collision insurance Not purchased*
@‘v Rentai Reimbursement Not purchased*
e§¢ Towing and Labor Costs Not purchased*
@ Transportation E)<penses Not purchased*
§;i,‘ Audio, Visuai, and Data E|ectronic Not purchased*
Equipment
(continued)

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 22 of 113

NCO`lOAMD

Amended auto policy declarations l _ Page 6 of 6

Policy number: 968 280 082

Policy effective date: September 20, 2016

 

 

 

Coverage Limits Deductible Premium
§§ Automobile i\/‘iedicai Payments n $1,000 each person Not applicable $9.50
Customizing Equipment Not purchased*

(Tot;i premium for 1997 chevy Trk s10,-T'10 ` » ` n _ 7 ' o _$1'6"8.30)

 

* This coverage can provide you with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.

ViN 1GCCT19W7V8163710 Rating information
- Owns residence
- This vehicle is driven over 7,500 miles per year, for pieasure,
unmarried female age 19, good driver rate

Additionai coverage

The following policy coverage is also provided.

 

 

Coverage Limits Deductible Premium
Uninsured / Underinsured Motorists . $67.00
Bodiiy injury $100,000 each person Not applicable

$300,000 each accident
§§ Property Damage $S0,000 each accident $100

(Uninsured Motorists Only)
Automobile Disability income Protection Not purchased*
(Total ' ' ` ' ' v _ ' ' ` $67.00)

* This coverage can provide you with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.

Your policy documents

Your automobile policy consists of this Policy Deciarations and the documents in the following iist. Please i<eep these together.

- Allstate Property and Casualty North Carolina Auto Policy - - North Carolina Amendatory Endorsement ~ AU14301-4
AU12991

 

A||state Property and Casualty insurance Company's Secretary and President have signed this policy With legal authority at
Northbrook, iiiinois. '

je//M sdwa/area

Steven P. Sorenson Susan L. Lees
President Secreta ry

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Pacie 23 of 113

065 010 032
16102`|A302585

EXHIBI‘I' “B"

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 24 of 113

PA(§l

l l MA|L McH-ivi~i
§§\M Y1302
§§ §§ JuLY 27, 2016

e
§

AUTONIOBILE POLlCY PACKET

DAVID W HARRELSON
4 0 0 JERUSALEM RD
LEXINGTON NC 272 92 - 8 658

GlC 02953 49 91 7102 4

PoLicY PERioi:); EFFEcTivE oct 05 2016 To APR 05 2017
llVlPORTANT MESSAGES

Refer to your Deciarations Page and endorsements to verify that coverages, limits, deductib|es and other
policy details are correct and meet your insurance needs. Required information forms are also enclosed

for your review.

Checl< your vehicle for a safety recall today! Visit www.usaa.com/autorecall
to learn more.

ln the repair of your covered auto under the Physical Damage Coverage
provisions of this policy, we may require or specify the use of automobile
parts not made by the original manufacturer These parts are required to be
at least equal in terms of fit, quality, performance and warranty to the
original manufacturer parts they replace.

With this renewal, your premium has increased due to a rate change in your
state or because of your policy's individual risk characteristics. See your
Deciarations for the new premium Contact us if you have any questions

Thank you for renewing your policy and allowing us to continue servicing
your insurance needs lf you have any concerns or need to modify or cancel
the renewal policy, please contact us immediately.

TEXTING & DRlVlNG lt Can Waitl Join USAA in the movement against
distracted driving by going to http://itcanwait.usaa.com to watch powerful
videos and take the pledge to not text and drivel

USAA considers many factors when determining your premium. l\/laintaining
safe driving habits is one of the most important steps you can take in
keeping your premium as low as possible A history of claim or driving
activity and your USAA payment history may affect your policy premium

This is not a bill. Any premium charge or change for this policy will be reflected on your
next regular monthly statementl Your current billing statement should still be paid by
the due date indicated

To receive this document and others electronically, or manage your Auto Policy online,
go to usaa.com.

For U.S. calls: Policy Service (800) 531-81 1 l. Claims (800) 531-8222.
A081 49708-0406

Case 1:18-cv-00862-TDS-JL‘W Document 3` Filed 10/11/18 Page 25 of 113

\. l

TH|S PAGE INTENTlONALLV LEFT BLANK

CaSe lilS-CV-OOS€Z-TDS-.]|’_'W"DUCUFH'€HTS‘ Filed 10/11/18 PaCle 26 Of 113

PAGE

2

l-’N£ 3
l GlC 02953 49 91 7102 4

AUTOlViOBlLE POLlCY PACKET CONT|NUED

We have provided your lD cards in this packet You can use the cards
to show/proof ofinsurance,ifnecessary

ACSZ

Case 1:18-cv-00862-TDS-.]LW Document 3 `Filed 10/11/18 Page 27 of 113

07/27/16

PAGE4

Automobile Insurance ldentification Card

We've issued an identification card as evidence of liability insurance for your vehicle(s). This card is valid

only as long as liability insurance remains in force.

You may be required to produce your identification card at vehicle registration or inspection, when
applying for a driver's license, following an accident or upon a law enforcement officer's request

Keep a copy of the lD card in your vehicle at all times.

For your convenience, additional copies are available on usaa.com.

scsch Rev. 6-13'

.~______-__-___..._________________-_________________________-___________-_____

USAA GENERAL INDEMNITY COMPANY
NORTH CAROL|NA INSURANCE IDENT|FICA'HON CARD

NAME SHERI Y HARRELSON
CARLTON P CR.ANFORD

POUCYNUMBER
02953 49 9lG 7102 4

04/05/17
5N1MD28Y32C601962

EFFEC'll\/E

DATE 1 O / O 5 / l 6
2 O 0 2 NI SSAN

9800 Fredericksburg Road San Antonio, Texas 78288

Additional copies available at usaa.com

 

coNTAcT us: 210-531-usAA(8722)`
0R eoo-sai-usAA

-_________________________~~~__~___~

55067~0513__01

USAA GENERAL INDEMNITY COMPANY
NORTH CAROL|NA lNSURANCE lDENT|F|CATlON CARD

NAME DAVID W HARRELSON
SHERI Y HARRELSON

POLlCYNUl\/CBER
02953 49 9lG 7102 4

EFFECTIVE
DATE 10/05/16 04/05/17

2013 HYUNDAI 5NPEB4AC2DH678189
9800 Fredericksburg Road San Antonio, Texas 78288

Additional copies available at usaa.com

 

CONTACT US: 210-531~USAA(8722)
OR 800-531~USAA

..._________~_________________________~~_

Case 1:18-cv-00862-TDS-.]LW`“D_"`__'[”E“ocumen Filed 10/11/18 Page 28 of 113

ADDL INFO ,F"T NEXT PAGE l\/|AIL l\/|CH-l\/l-l

 

 

 

 

 

 

 

§§ USAA GENERAL lNDENlh" 'COMPANY I/\ `J-EWAL OF
§§ § (A Stock insurance Company) State 03 l06 l , , Veh POLlCYNUl\/lBER
USAA® 9800 Fredericksburg-San Antonio,Te)<as 78288 NC 360|350| l |Ten 02953 49 91G 7102 4
THE EASY READING AUTO POLICY POLlCYPERlODZ (12!01A.M.Standf:ll”dfime,¥
RENEWAL DECLARATIONS EFFECTIVE OCT 05 2016 TO APR 05 20 7
(ATTACH TO PREVIOUS POLICY) OPERATORS
\lamed lnsured and Address 01 DAVID W HARRELSON

02 SHERI Y HARRELSON
04 CARLTON P CRANFORD

DAVID W HARRELSON
400 JERUSALEM RD
LEXINGTON NC 27292-8658

 

 

 

 

Jescriotion of Vehicle(s) VEH uSE* les

/EH YEAR TRADE NAME MODEL BODYWPE i\//iiNL§l/§Jé\il§ lDENTii-icAtioN NUMBER sYi\/i heil-§ W
03 02 NISSAN XTERRA 4 DOOR 6000 5N1MD28Y32C601962 W 05 5
06 13 HYUNDAI SONATA 4 DOOR 13500 5NPEB4AC2DH678189 W 07 5

 

 

 

 

 

 

 

 

 

 

 

 

he Vehicle(s) described herein is principally gara€ed at the above address unless othen/vise stated.l*W/C=Wod</Sdtool: FFBJSIH€SS: F=Fam:P=Pl€§u_re_
i/'EH 03 LEXINGTON NC 27292-86 8

i/’EH 06 LEXINGTON NC 27292~8658
Thais %o|icy provides ONLY those_c_overages where a premium i_s shown below. The limits shown
m

 

 

y e reduced by po|i_cy provisions and may_riot be comb_ined regardless of_the number of
vehicles for which a premium is listed unless specifically authorized elsewhere in this policy.
covERAGEs i_iiviiTs oi-' i_iABiLiTY 3'3EH S_MONTH Q,'GEH G_MONTH VEH VEH
("ACV"|V|EANSACTUALCASHVALUE) D=DED PREMiuM D=DED PREMiui\/i D=DED PREii/iiui\i D=DED PREMiui\/i
AMouNT $ AMouNT $ AiviouNT $ Ai\iouNT $
’ART A - LIABILITY
BODILY INJURY EA PER $ 50,000
EA ACC $ 100,000 80.9'7 80.97
PROPERTY DAMAGE EA ACC $ 50,000 62.48 62.4'7
’ART B - MEDICAL PAYMENTS
EA PER $ 2,000 13.76 13.'76

’ART C - UM/UIIVI
BODILY INJURY EA PER $ 50,000

EA ACC $ 100,000 SEE UM/UIM POLICY PREMIUM BELOW
PROPERTY DAMAGE EA ACC $ 50,000 SEE UMPD POLICY PREMIUM BELOW
’ART D - DAMAGE TO YOUR AUTO
OTHER THAN COLL LOSS ACV LESS D 500 47.00
COLLISION LOSS ACV LESS D 500 181.00
lTHER COVERAGES ,
TOWING AND LABOR 2.00 2.00

iEARNERS PERMIT OP 04

 

 

 

 

 

 

 

 

 

`EHICLE TOTAL PREMIUM 159.21 387.20
UM/UIM POLICY PREMIUM $ 29.50
TOTAL PREMIUM - SEE FOLLOWING PAGE(S)

NDORSEIVIENTS: ADDED 10~05~16 - 5013NC(04)

EMAIN IN EFFECT(REFER TO PREVIOUS POLICY)- 5000NC(07) 5301NC(02) 5303NC(04)
5307NC(03) 5315NC(01) 5350NC(01)

NFORMATION FORIVIS: 999NC(31)

1

103|RMMZSPOO|OO|||||ll§P€|RMl-"ZEPOOPOI|||||l§| l | ||||I|||E|l | l|||||||

\l WlTNESS WHEREOF, We have caused this policy to be signed by our President and Secretary at San Antonio, Texas,

on this date JULY 2'7, 2016 / 4
/OMM%W % h %7%"

§§804-(35.01;'12 Deneen Donnley, Secretay A|an W. Krapf, Presiden
Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 29 of 113

 

 

 

 

 

§§ USAA GENERAL lNDElV\l Y COMPANY l RENEWAL OF
\\§ (A Stock insurance Company) State , l , l Veh POUCYNUMBER
USAA® 9800 Fredericl<sburg-San Antonio,Texas 78288 NC | | | |Ten 02953 49 919 7102 4
THE EASY READING AUTO POLICY POUCYPERIOD' (12. 01 A. i\/l. Sfaridal’d tlmez
RENEWAL DECLARATIONS EFFECTlVE OCT 05 2016 TO APR 05 20 7

 

(ATTACH TO PREVIOUS POLICY)
\lamed insured and Address

DAVID W HARRELSON
400 JERUSALEM RD
LEXINGTON NC 27292-8658

 

 

Jescri ation of Vehicle(s) vEH USE* res
1134 YEAR TRADE NAi\/iE ivoi)Ei_ BoDYTYPE WL'§K@LE iDENiiFicA"noN NUMBER sYi\/i W§ H

 

 

 

 

 

 

 

 

 

 

 

 

 

`he Vehicle(s) described herein is principally garaged at the above address unless otherwise stated.l*w/c=vvori</schooi;e=ausinees; F=Fam;P=Pieasure

 

Thais y;l))olicyd providbes ON||__Y those coverages where a premium is Shown below. The limits shown
e reduced by pol i_cy provisions and may not be combined regardless of the number of
vehicles for which a premium is listed un ess specifically authorized elsewhere in this po icv.

 

covERAGEs LiiviiTs oi= LiABiLiTY VEH VEH VEH vEH
("ACV" MEANS ACTUAL CASH VALUE) D=DED PREMIUM D=DED PREMiUM D=DED PREM|UM D=DED PREM]UM
AMouNT s AMouNT s MouNT s MQUNT $

 

UMPD POLICY PREMIUM $ 3.50

6 MONTH PREMIUM $ 579.41
PREMIUM DUE AT .T_NCEPTION. THIS IS NOT A BILL, STATEMENT TO FOLLOW.

‘HE FOLLOWING COVERAGE(S) DEFINED IN THIS POLICY ARE NOT PROVIDED FOR:
VEH 03 ~ DAMAGE TO YOUR AUTO OTHER THAN COLLISION, COLLISION

 

 

 

 

 

 

 

 

 

 

~:i i iiiiiiii:ii i iiiiiiii:ii i iiiiiiii:ii iiiiiiii

ln W TNESS WHEREOF, we have caused this policy to be signed by our President and Secretary at San Antonio, fexas,

on this date JULY 27, 2016
waw%wag 74 a ML

aooo c os-'i 2 Deneen Donnley, Secretaiy Alan W. Krapf, Presiden
`"""' “' ‘" Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 30 of 113

 

 

 

GIC 02953 49 91 7102

U "' ""
§§ §§ suPPLEiviENTAL iNi=oRiviATioN
USAA@ EFFEcTivE ocT 05 2016 To APR 05 2017

The following approximate premium discounts or credits have already been applied to reduce your policy
premium costs.

NOTE: Age or senior citizen status, if allowed by your state/location, was taken into consideration when
your rates were set and your premiums have already been adjusted

VEHICLE 03
MULTI~CAR DISCOUNT ~$ 74 . 93
PASSIVE RESTRAINT DISCOUNT ~$ 5 . 90
VEHICLE 06 '
MULTI-CAR DISCOUN'I' -$ 147 . 24
PASSIVE RESTRAINT DISCOUNT ~$ 5 . 90
SUPDECCW Rev. 7-95 JULY 27 , 2016

Case 1:18-cv-00862-TDS-.]LVV Document 3 Filed 10/11/18 Page 31 of 113

(, PAGE 8
l GIC 2953 49 91 7102

Amendatory Endorsement

This endorsement is a part of your policy. Except for the changes it makes, all other terms of the ‘
policy remain the same and apply to this endorsement

1. DEFlNlT|ONS 2. |f a newly acquired auto is in
addition to any shown in the
A. The definition of ”newly acquired Declarations, it will have the
auto" is amended as follows: broadest coverage we now provide
for any vehicle shown in the
"Newly acquired auto" means any of Deciarations if you ask us to insure
the following types of vehicles you it within 30 days after you become
become the owner of during the policy the OWn€r.
period:
3. Coverage under this policy
1. a private passenger auto or station terminates for any newly acquired
wagon type; or auto on the effective date and time
' of a policy (other than this policy)
2. a pickup truck or van that: issued by us or any other company
that describes such vehicle on its
a. has a Gross Vehicle Weight as declarations Page-
specified by the manufacturer of
less than 14,000 pounds; and 4. lf you ask us to insure a newly
acquired auto within the applicable
b. is not used for the delivery or specified time period described in ‘l.
transportation of goods and or 2. above, any coverage we
materials unless such use is: provide for the newly acquired
auto begins on the date you
(1) incidental to your business become the owner. lf you ask us to
Of installing maintaining Or insure a newly acquired auto after
repairing furnishings Or the appilCabie Sp€leled time period
equipment Or described above has elapsed, any
_ _ coverage we provide for the newly
(2) for fewme Ol' ranch'"g- acquired auto will begin at the time
_ you request the coverage. You must
Any coverage for a newly acquired pay us for any added amount due
auto is subject to the following: for any coverage we provide for a

newly acquired auto.
1. lf a newly acquired auto replaces

a vehicle shown in the Declarations, B. The definition of "transportation

it will have the same coverage as network platform" is added:

the vehicle it replaced except that

CeVe"eQe/ if enY/ Undel' Pth D ` "Transportation network platform"
COVeFeQe FO" Damage TO YOUF AU'CO means an online-enabled application or
applies only ll VOU esl< us le insure digital network used to connect

ll Wltnln 30 days after YOU become passengers with drivers using vehicles
the OWnel'- for the purpose of providing

prearranged transportation services for
compensation.

Copyright, North Carolina Rate Bureau, 2016

93371-1215__02
5013NC(04) Rev. 04~16 Page 1 of 7

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 32 of 113

2. PART A - LlAB|LlTY COVERAGE

A. Part A is amended as follows:

1.

Exclusion A.2. is deleted and
replaced by the following:

We do not provide Liabiiity
Coverage for any insured:

2. For property damage to
property:

a. owned in whole or in part by
that insured,~ or

b. being transported by that
insured;

Exclusion /-\.5 is deleted and
replaced by the following:

We do not provide Liabiiity
Coverage for any insured:

5. For that insured's liability arising
out of the ownership or
operation of a vehicle while it is
being used as a public livery or
conveyance This includes but is
not limited to any period of time
that insured is logged into a
transportation network
platform as a driver, whether or
not a passenger is occupying
the vehicle.

This exclusion does not apply to
a share-the-expense car pool.

The following Exclusion B.3. is
added:

We do not provide Liabiiity
Coverage for the ownership,
maintenance or use of:

3. Any vehicle while participating in
any prearranged, organized, or
spontaneous:

PAGE 9

etc l 2953 49 91 7102

a. racing contest, speed
contest, demolition, stunt
activity, or competitive
driving event, or in practice
or preparation for any such
contest or use of this type;
or

b. use of a vehicle at a facility
designed for racing or high
performance driving unless
such use is for an activity
other than high performance
driving, high speed driving,
and other than those
activities listed in 3.a. above

This exclusion applies only to
the extent that the limit of
liability of this policy
exceeds the minimum limit
required by the financial
responsibility law of North
Carolina.

The following provision is added
following the Other Insurance
provision:

Appraisal - Diminution in Value

lf there is no dispute between the
claimant and us regarding the insured's
liability for the property damage to the
claimants vehicle, butz

8.

the claimant and we fail to agree as
to the difference in fair market
value of the vehicle immediately
before the accident and immediately
after the accident; and

the difference in the claimants and
our estimate of the diminution in fair
market value is greater than two
thousand dollars l$2,000) or
twenty-five percent (25%) of the
fair market retail value of the vehicle

Copyright, North Carolina Rate Bureau, 2016

5013NC(04) Rev. 04~ 16

Page 2 of 7

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 33 of 113

prior to the accident as determined
by the latest edition of the National
Automobile Dealers Association
Pricing Guide Book or other
publications approved by the
Commissioner of insurance
whichever is less; then

on the written demand of either the
claimant or us, the dispute regarding the
amount of the diminution in value shall
be determined by appraisal in
accordance with G.S. 20-279.21(d1).

3. Part B - MED|CAL PAYNIENTS

COVERAGE

Exclusion 1. is deleted and replaced by the
following: ' '

We do not provide l\/ledical Payments
Coverage for any insured for bodily
injury:

1. Sustained while occupying your
covered auto when it is being used as
a public or livery conveyance This
includes but is not limited to any period
of time that insured is logged into a
transportation network platform as a
driver, whether or not a passenger is
occupying the vehicle.

This exclusion does not apply to a
share-the-expense car pool.

The following Exclusion 12. is added:

We do not provide l\/ledical Payments
Coverage for any insured for bodily
injury:

12. Sustained while occupying any vehicle
participating in any prearranged,
organized, or spontaneous:

a. racing contest, speed contest,
demolition, stunt activity, or
competitive driving event, or in

(, PAGE 10
GIC ` 2953 49 91 7102

practice or preparation for any such
contest or use of this type; or

b. use of a vehicle at a facility
designed for racing or high
performance driving unless such use
is for an activity other than high
performance driving, high speed
driving, and other than those
activities listed in 12.a. above

4. Part C1 - UNlNSURED MOTOR|STS

COVERAGE

A. Part C1 is amended as follows:

A. Exclusion A.2. is deleted and replaced
by the following:

We do not provide _Uninsured l\/lotorists
Coverage for property damage or
bodily injury sustained by any insured:

2. While occupying your covered
auto when it is being used as a
public or livery conveyance This
includes but is not limited to any
period of time that insured is
logged into a transportation
network platform as a driver,
whether or not a passenger is
occupying the vehicle.

This exclusion does not apply to a
share-the-expense car pool.

B. The third paragraph of Limit of
Liabiiity is deleted and replaced by the
following:

The limits of bodily injury liability shown
in the Deciarations for each person and
each accident for this coverage shall be
reduced by all sums:

1. Paid because of the bodily injury
by or on behalf of persons or

Copyright, North Carolina Rate Bureau, 2016

5013Nc(04) nev. 04-1e Page 3 of 7

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 34 of 113

organizations who may be legally
responsible This includes all sums
paid under Part A,' and

Paid or payable because of the
bodily injury under any disability
benefits law or any similar |aw.

The most we will pay for bodily injury
damages to an insured under this
coverage is the lesser of:

1.

the limit of bodily injury liability
shown in the Deciarations for each
person for this coverage reduced
by all sums described in items 1. and
2. of the preceding paragraph; or

the damages sustained by the
insured for bodily injury reduced
by:

a. all sums described in items 1.
and 2. in the preceding
paragraph; and

b. all sums paid or payable because
of the bodily injury under any
workers' compensation law.
However, this reduction does
not apply to the extent that an
employer's lien is required to be
paid under North Carolina's
workers' compensation law.

The limit of property damage liability
under this coverage shall be reduced
by all sums paid because of the
property damage by or on behalf
of persons or organizations who
may be legally responsible This
includes all sums payable under

Part A.

C. The first paragraph of Arbitration is
deleted and replaced by the following:

lf we and an insured do not agree:

l PAGE 11
etc l 2953 49 91 7102

1. Whether that insured is legally
entitled to recover compensatory
damages from the owner or
operator of an uninsured motor
vehicle; or

2. As to the amount of such
compensatory damages;

then the insured may demand to
settle these disputed issues by
arbitration lf an insured files a
lawsuit against us or an owner or
operator of an uninsured motor
vehicle seeking damages that are
the subject of the claim for
Uninsured l\/lotorists Coverage under
this policy, the insured shall have
the right to demand arbitration only
if such lawsuit is filed within the
time limit required by the law of the
state where the accident occurred
for filing a lawsuit against the owner
or operator of the uninsured motor
vehicle for the damages arising out
of the accident and only if the
insured gives us a written demand
for arbitration within (30) days after
the filing of such lawsuit

D. ltem 5. of Arbitration is deleted and the
remaining paragraphs are renumbered
appropriately

Part C2 - COMBINED UNlNSURED/
UNDER-INSURED MOTORISTS
COVERAGE

Part C2 is amended as follows:

A. Exclusion A.2. ls deleted and replaced
by the following:

We do not provide coverage for
property damage or bodily injury
caused by an uninsured motor vehicle
and sustained by any insured:

Copyright, North Carolina Rate Bureau, 2016

5013NC(04) Rev. 04~16

Page 4 of 7

Case 1:18-cv-00862-TDS-.]LW_Bocument-3 Filed 10/11/18 Page 35 of 113

2. While occupying your covered
auto when it is being used as a
public or livery conveyance This
includes but is not limited to any
period of time that insured is
logged into a transportation
network platform as a driver,
whether or not a passenger is
occupying the vehicle.

This exclusion does not apply to a
share-`the-expense car pool.

B. Exclusion C.2. is deleted and replaced
by the following:

We do not provide coverage for bodily
injury caused by an underinsured
motor vehicle and sustained by any
insured:

2. While occupying your covered
auto when it is being used as a
public or livery conveyance This
includes but is not limited to any
period of time that insured is
logged into a transportation
network platform as a driver,
whether or not a passenger is
occupying the vehicle. This
exclusion does not apply to a
share-the”expense car pool.

C. The fourth and fifth paragraphs of
Limit of Liabiiity are deleted and
replaced by the following:

The limits of bodily injury liability
shown in the Deciarations for each
person and each accident for this
coverage shall be reduced by all
sums:

i. Paid because of the bodily
injury by or on behalf of
persons or organizations who
may be legally responsible This
includes all sums paid under Part
A; and

PAGE 12

y
l

GIC ' 2953 49 91 7102

2. Paid orpayable because of the
bodily injury under any
disability benefits law or any
similar law.

The most we will pay for bodily
injury damages to an insured under
this coverage is the lesser of:

1. the limit of bodily injury liability
shown in the Deciarations for
each person for this coverage
reduced by all sums described in
items 1. and 2. of the preceding
paragraph; or

2. the damages sustained by the
insured for bodily injury
reduced by:

a. all sums described in items ‘l.
and 2. in the preceding
paragraph; and

b. all sums paid or payable
because of the bodily injury
under any workers'
compensation law. However,
this reduction does not apply
to the extent that an
employer's lien is required to
be paid under l\lorth
Carolina's workers'
compensation law.

D. The first paragraph of Arbitration is
deleted and replaced by the following:

lf we and an insured do not agree:

1.

Whether that insured is legally
entitled to recover compensatory
damages from the owner or
operator of an uninsured motor
vehicle or underinsured motor
vehicle; or

Copyright, North Carolina Rate Bureau, 2016

5013Nc(04) aev. 04~16

Page 5 of 7

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 36 of 113

2. As to the amount of such
compensatory damages,'

then the insured may demand to settle
these disputed issues by arbitration

For purposes of an:

1. Uninsured l\/lotorists Coverage claim,
if an insured files a lawsuit against
us or an owner or operator of an
uninsured motor vehicle seeking

' damages that are the subject of the
claim for Uninsured l\/lotorists
Coverage under this policy, the
insured shall have the right to
demand arbitration only if such
lawsuit is filed within the time limit
required by the laws of the state
where the accident occurred for
filing a_lawsuit against the owner or
operator of the uninsured motor
vehicle for the damages arising out
of the accident and only if the
insured gives us a written demand
for arbitration within thirty (30) days
after the filing of such lawsuit

2. Underinsured lV|otorists Coverage
claim, if an insured files a lawsuit
against an owner or operator of an
underinsured motor vehicle
seeking damages that are the
subject of the claim for
Underinsured l\/lotorists Coverage
under this policy, the insured shall
have the right to demand arbitration
only if the insured gives us a
written demand for arbitration within
thirty (30) days after the later of:

a. The date we advance payment to
the insured in an amount equal
to a tentative settlement
between the insured and the
owner or operator of the
underinsured motor vehicle;

PAGE 1 3

etc l 2953 49 91 7102

b. The date any applicable liability
bonds or policies have been
exhausted by payments of
judgments or settlements; or

c. The date the insured files a
lawsuit against an owner or
operator of an underinsured
motor'vehicle seeking damages
that are the subject of the claim
for Underinsured l\/lotorists
Coverage under this policy,
provided that such lawsuit is
filed within the time limit
required by the laws of the state
where the accident occurred for
filing a lawsuit against the owner
or operator of the underinsured
motor vehicle for the damages
arising out of the accident

E. ltem 5. of Arbitration is deleted and the
remaining paragraphs are renumbered
appropriately

PART D - COVERAGE FOR DAMAGE TO
YOUR AUTO

Part D is amended as follows:

A. Exclusion 1. ls replaced by the
following:

We will not pay for:

1.

Loss to your covered auto or any
non-owned auto which occurs
while it is being used as a public or
livery conveyance This includes but
is not limited to any period of time
while it is being used by any person
who is logged into a transportation
network platform as a driver,
whether or not a passenger is
occupying the vehicle.

This exclusion does not apply to a
share*the-expense car pool.

Copyright, North Carolina Rate Bureau, 2016

5013NC(04) Rev. 04- 16

Page 6 of 7

Case 1:18-cv-00862-TDS-.]LW_Bocm1'rei‘Tt% Filed 10/11/18 Page 37 of 113

B. Exclusion 9 is changed by deleting the
following:

This exclusion does not apply to the
interests of Loss Payees in your
covered auto.

The following Exclusion 14 is added:

We will not pay for:

14. Loss to your covered auto or any

non-owned auto while participating
in any prearranged, organized, or
spontaneous

a. racing contest, speed contest,
demolition, stunt activity, or
competitive driving event, or in
practice or preparation for any
such contest or use of this type;
or

b. use of a vehicle at a facility
designed for racing or high
performance driving unless such
use is for an activity other than
high performance driving, high
speed driving, and other than
those activities listed in 14.a.
above

7. PART F - GENERAL PROVlSlONS

Part F is amended as follows:

A.

The following is added to paragraph 4
of the Cancellation provision:

g

The named insured is no longer an
eligible risk under G.S. 58~37~1.

Any other reason permitted by the
North Carolina General Statutes.

Other Termination Provisions is
deleted and replaced by the following:,

PAGE 14

y
GIC l 02953 49 91 7102

1.

lf the law in effect in North Carolina
at the time this policy is issued,
renewed or continued:

a. requires a longer notice period,'

b. requires a special form of or
procedure for giving notice;

c. modifies any of the stated
termination reasons; or

d. adds any additional termination
reasons;

we will comply with those
requirements and this policy shall be
deemed amended to include any
such change in the law.

Proof of mailing of any notice shall
be sufficient proof of notice

lf the named insured or a premium
finance company cancels this policy,
the premium owed or premium
refund due will be calculated
according to the short rate
provisions contained in our manuals
if we cancel this policy, any
premium owed or premium refund
will be calculated on a pro-rata
basis. However, making or offering
to make the refund is not a
condition of cancellation.

The effective date of cancellation
stated in the notice shall become the
end of the policy period.

Copyright, North Carolina Rate Bureau, 2016

5013NC(04) Rev. 04~ 16

Page 7 of 7

CaSe 1218-CV-00862-TDS-.]LW_~BOCU111€'1°|13“ Filed 10/11/18 PaCle 38 Of 113

/ PAGE 15
i GIC i 2953 49 91 7102

Uninsured Motorists and Combined Uninsured/Underinsured
Motorists Coverage information

Beiow, you will find a brief explanation of Uninsured Motorists and Combined
Uninsured/Underinsured Motorists coverages Please remember that this explanation
is only informational, and it does not replace or supplement any of the provisions
of your policy. Please see your policy for details because the policy controls all
issues of coverage

Coverage Descriptions
Uninsured Motorists (UlVl) Coverage:

» Protects you and your family if injured in a motor vehicle accident caused
by an uninsured or hit-and-run motorist who is at-fauit.

~ Shall be equal to your Bodiiy injury (Bl) Liabiiity limits unless you elect to
purchase greater or lesser limits when your Bi Liabiiity limits are $30,000 per
person and $60,000 per accident.

¢ UM Coverage is mandatory.

~ Must be issued instead of Combined Uninsured/Underinsured Motorists
(UM/UiM) Coverage when your Bi Liabiiity limits are $30,000 per person and
$60,000 per accident

¢ May be purchased with limits up to one million ($1,000,000) per person and
one million ($1,000,000) per accident.

~ Your selection of UM Coverage limits will remain in effect on this policy and
on future renewals until you purchase otherwise

Combined Uninsured/Underinsured Motorists (UM/U|M) Coverage:

» Protects you and your family if injured in a motor vehicle accident caused
by an uninsured, underinsured, or hit-and-run motorist who is at-fault.

- Pays if you are injured by an at-fauit motorist whose Bl Liabiiity limits are
less than your UM/Uiivi Coverage limits and less than the amount of
damages you are legally entitled to recover from the at-fauit motorist The
at-fault motorist’s policy pays its Bi Liabiiity limits first, then your UM
Coverage pays the lesser of:

~ any remaining loss, or
- the difference between the driver’s Bl Liabiiity limits and your UM/i.liM
Coverage limits.

- May not be purchased if your Bl Liabiiity limits are $30,000 per person and
$60,000 per accident.

- Shall be equal to your Bodiiy injury (Bl) Liabiiity limits unless you elect to

purchase greater or lesser limits when your Bl Liabiiity limits are $50,000 per
person and $100,000 per accident.

53649-0210
999Nc(31) nev. 02- 10 Page 1 Oi- 4

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 39 of 113

y v PAGE 16
l etc l 2953 49 91 7102

» Combined UM/Uii\/i is mandatory when Bi Liabiiity limits are greater than
$30,000 per person and $60,000 per accident

» May be purchased with limits up to one million ($1,000,000) per person and
one million ($1,000,000) per accident

}» Your selection of UM/UlM Coverage limits will remain in effect on this policy
and on future renewals until you purchase otherwise

Uninsured Motorists Property Damage (UMPD) Coverage:

- Pays for damage to your vehicle that you are legally entitled to recover
from an at-fauit uninsured motorist or identified hit-and-run motor vehicle
because of property damage (inciuding loss of use) sustained in an auto
accident.

- ls automatically provided when you carry UM or Combined UM/UIM.

- UMPD Coverage limits shall be equal to your Property Damage (PD) Liabiiity
limits unless you elect to purchase a lesser limit.

- Your purchase of UMPD Coverage will remain in effect on this policy and
on future renewals until you purchase otherwise

~ Vehicle damage is subject to a $100 deductible

if you have questions please call Policy Service at 1-800-531-USAA (8722) or visit
usaa.com.

999NC(31) Rev. 02-10 Page 2 of 4

Case 1:18-cv-00862-TDS-.]l:‘v°v‘-Boeun=ient-3 Fiied 10/11/18 Page 40 of 113

l y PAGE 17
l etc l 2953 49 91 7102

UNlNSURED MOTOR|ST COVERAGE PREM|UMS
COMBINED UNlNSURED/UNDER|NSURED MOTORISTS PREMIUMS

You may purchase additional coverage and make changes to your current policy.
The premiums below reflect the total premium for this coverage for all vehicles

insured on this policy.

Uninsured Motorists (UM) Coverage

 

 

 

Semi-annual premium per policy
Limits Premium Limits Premium
lPer person/per accidentl
$ 30,000/$ 60,000 $ 16.50 $ 300,000/$ 500,000 $ 27.00
$ 50,000/$100,000 $ 17.50 $ 500,000/$1,000,000 $ 29.50
$100,000/$200,000 $ 20 . 00 $1,000,000/$1,000,000 $ 30 . 50
$100,000/$300,000 $ 21 . 00

 

Combined Uninsured/Underinsured Motorists (UM/UlM) Coverage

 

Semi-annual premium per policy

Limits Premium Limits Premium
lPer person/per accidenti

$ 50,000/$100,000 $ 29.50 $ 300,000/$ 500,000 $ 142.50
$100,000/$200,000 $ 52.00 $ 500,000/$1,000,000 $ 160.50
$100,000/$300,000 $ 63 . 50 $1,000,000/$1,000,000 $ 130 . 50

 

 

Uninsured Motorists Property Damage (UMPD) Coverage

 

Semi-annual premium per policy

Limits Premium
lPer accident)

$ 25,000 $ 2_50
$ 50,000 $ 3.50
$100,000 $ N/A

(UMPD premium is in addition to UM or UM/UlM premium.)
(UMPD coverage limits shall be equal to PD Liabiiity coverage limits unless you

elect to purchase a lesser limit.)

 

 

 

999Nc(31) nev 02~10 Page 3 of 4

Case 1:18-cv-00862-TDS-.]|:W-Beeument-3 Filed 10/11/18 Paqe 41 of 113

, LAsT PAGE 13
l ctc l 2953 49 91 7102

TH|S PAGE |l\lTEl\lTlONALLY LEFT BLANK

999Nc(31) nev 02~10 Page 4 of 4

Case 1:18-cv-00862-TDS-.]LW'_Edoc'unTerrt“3` Filed 10/11/18 Paqe 42 of 113

l/}’

§

9800 Frederici<sburg Road
San Antonio, Texas 78288

22

 

RECiPROCAL PROVlSlOl\lS . . .
apply When United Services Automobile
Association, or USAA, is named on the
Deciarations as the Company.

A non~assessabie policy

¢ Reciprocais

v Speciai definitions and provisions
~ Plan of operation

in your policy these sets of vvords have the
same meaning: Policy means Contract; You and
your means the Subscriber and the spouse
When a resident of the same household; We,
us, our, USAA, Company, Reciprocal or
lnterinsurance Exchange means United Services
Automobile Association; Premium means
Deposit; Attorney-in-Fact means USAA
Reciprocai Attorney-in-Fact, inc.

Your policy is issued as part of an
lnterinsurance Exchange by USAA Reciprocal
Attorney-in-Fact, inc. as Attorney-in-Fact
under the authority given to it by the
subscribers.

No Contingent Liability: You are liable only
f"or the amount of your premium since USAA
has a free surplus in excess of the amount
required by Article 19.03 of the Texas
insurance Code of 1951, as amended.

Participation: By purchasing this policy, you
are a member of USAA and subject to its
bylavvs. You are entitled to dividends as may be
declared by us, after approval as required by

the Texas insurance Code of 1951, as

amended

 

THE EASY READ|NG
AUTO POLlCY

lN
NORTH CAROL|NA

YOUR PERSONAL AUTO POLlCY
QU|CK REFERENCE

 

DECLARAT|ONS PAGE
Your l\lame and Address
Your Auto or Traiier
Policy Period
Coverages and Amounts of

insurance

 

Beginning on page
3 Agreement and Definitions
Part A 5 Liabiiity Coverage

 

insuring Agreement

Supplementary Payments
_ Exclusions

Limit of Liabiiity

Out of State Coverage

Financial Responsibility

Required
Other insurance

 

Part B 8 iViedicai Payments Coverage
insuring Agreement
Exclusions

Limit of Liabiiity
l\lOn-Dupiication

Other insurance

Arbitration

 

 

Part C1 11 Uninsured Motorists Coverage
Insuring Agreement
Exclusions
Limit oi" Liabiiity
Other insurance
Arbitration

 

Part 02 14 Combined Uninsured/
Underinsured Motorists
Coverage

 

 

insuring Agreement
Exclusions

Limit of Liabiiity
Other insurance
Arbitration

 

 

5000NC(O7) Rev. 7-08

51921-0708
Page 1 of 28

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paqe 43 of 113

 

 

Part D 20

Coverage for Damage to Your
Auto
insuring Agreement
Transportation Expenses
Sa|vage Charges
Exclusions
Limit of Liabiiity
Payment of Loss
No Benefit to Bailee
Other insurance
Appraisal

Part F

25

General Provisions

 

 

Part E

24

Duties After an Accident or
Loss - Fiiing A Ciaim

 

 

General Duties

Additional Duties for
Uninsured l\/lotorists
Coverage

Additiona| Duties for
Coverage for Damage to
Your Auto

 

 

Banl<ruptcy
Changes
Fraud in Connection With
Accident or Loss
Legai Action Against Us
Our Right to Recover
Payment
Policy Period and Territory
Termination
Cancellation
i\lonrenewai
Automatic Termination
Other Termination Provisions
Transfer of Your interest in
this Policy

 

5000NC(O7) Rev. 7-08

Page 2 of 28

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paqe 44 of 113

l

This policy is a legal contract between you and us. The Personal Auto Policy is:

° designed for easy reference;

o simplified to make it more understandable; and
~ arranged to better display the available coverage

READ YOUR POLlCY CAREFULLY

 

PERSONAL AUTO POLlCY

 

AGREE|V|ENT

in return For payment of the premium and subject to all the terms of this policy, we agree with you as

foilows:

 

DEF|N|T|ONS

Throughout this policy, "you" and "your" refer
to:

1. The "named insured" shown in the
Deciarations; and

2. The spouse if" a resident of the same
household

"We", "us" and "our" refer to the Company
providing this insurance

For the purposes of this policy, a private
passenger type auto, pickup or van shall be
deemed to be owned by a person if leased:

1. Under a written agreement to that person;
and

2. For a continuous period of at least 6
months.

Other words and phrases are defined They are
boidfaced or in quotation marks when used.

"Bodiiy injury" means bodily harm, sickness
or disease, including death that results.

"Business" means trade, profession or
occupation

"Family member” means a person related to
you by biood, marriage or adoption who is a
resident of your household. This includes a
ward or foster child.

"Occupying" means in; upon; getting in, on, out
or ofi".

"Property damage" means physical in_jury to,
destruction of, or loss of use of tangible
property. -

"Traiier" means a vehicle designed to be pulled
by a:

1. Private passenger auto or station wagon
type; or

2. Pickup truck or van.

it also means a farm wagon or Farm implement
while pulled by a vehicle listed in 1. or 2. above

"Your covered auto" means:

1. Any vehicle shown in the Deciarations.

2. A newly acquired auto.

3. Any trailer you own.

4. Any auto or trailer not owned by you while
used as a temporary substitute for any
other vehicle described in this definition
which is out of normal use because of its:
a. breakdown;

b. repair;
c. servicing;

d. ioss; or

e. destruction

Copyright, North Carolina Rate Bureau, 2005

5000NC(07) Rev. 7-08

Page 3 of 28

CaSe lilS-CV-OOSGZ-TDS-JL’VV_DUC'UTH'ETTS` Filed 10/11/18 PaCle 45 Of 113

This provision (4.) does not apply to Part D -
Coverage For Damage To Your Auto.

"Newiy acquired auto" means any of the
following types of vehicles you become the
owner of during the policy period:

1. a private passenger auto or station wagon
type; or

2. a pickup truck or van that:

a. has a Gross Vehicle Weight as specified
by the manufacturer of less than
10,000 pounds; and

b. is not used for the delivery or
transportation of goods and materials
unless such use is:

(1) incidental to your business of
installing, maintaining or repairing
furnishings or equipment; or

(2) for farming or ranching.

Any coverage for a newly acquired auto is
subject to the foilowing:

1. if a newly acquired auto replaces a
vehicle shown in the Deciarations, it will
have the same coverage as the vehicle it
replaced except that coverage, if any, under
Part D - Coverage For Damage To Your
Auto applies only if you ask us to insure it
within 30 days after you become the
owner.

2. if a newly acquired auto is in addition to
any shown in the Deciarations, it will have
the broadest coverage we now provide for
any vehicle shown in the Deciarations if you
ask us to insure it within 30 days after you
become the owner.

3. Coverage under this policy terminates for
any newly acquired auto on the effective
date and time of a policy (other than this
policy) issued by us or any other company
that describes such vehicle on its
declarations page

4. if you ask us to insure a newly acquired
auto within the applicable specified time
period described in 1. or 2. above, any
coverage we provide for the newly
acquired auto begins on the date you
become the owner. if you ask us to insure a
newly acquired auto after the applicable
specified time period described above has
elasped, any coverage we provide for the
newly acquired auto will begin at the time
you request the coverage You must pay us
any added amount due for any coverage we
provide for a newly acquired auto.

Copyright, North Carolina Rate Bureau, 2005

5000NC(07) Rev. 7~08

Page 4 of 28

Case 1:18-cv-00862-TDS-JLW_‘BocUnTent'3~ Filed 10/11/18 Paqe 46 of 113

 

PART A - i_iABlLiTY COVERAGE

 

|NSUR|NG AGREEIV|ENT

We will pay damages for bodily injury or
property damage for which any insured
becomes legally responsible because of an auto
accident Damages include prejudgment interest
awarded against the insured. We will settle or
defend, as we consider appropriatel any claim
or suit asking for these damages in addition to
our limit of iiability, we will pay all defense
costs we incur. Our duty to settle or defend
ends when our limit of liability for this
coverage has been exhausted We have no duty
to defend any suit or settle any Claim for
bodily injury or property damage not
covered under this policy.

"lnsured" as used in this Part means:

1. You or any family member for the
ownership, maintenance or use of any auto
or trailer.

2. Any person using your covered auto.

3. For your covered auto, any person or
organization but only with respect to legal
responsibility for acts or omissions of a
person for whom coverage is afforded
under this Part.

4. For any auto or trailer, other than your
covered auto, any person or organization
but only with respect to legal responsibility
for acts or omissions of you or any family
member for whom coverage is afforded
under this Part. This provision applies only
if the person or organization does not own
or hire the auto or trailer.

SUPPLEiVlENTARY PAYiViENTS

in addition to our limit of liability:

1. We will pay the following on behalf of an
insured:

a. Premiums on appeal bonds and bonds to
release attachments in any suit we
defend We have no duty to purchase
bonds in an amount exceeding our Limit
of Liability, and we have no duty to
apply for or furnish these bonds; and

b. All costs taxed against the insured and
interest accruing after a judgment is
entered in any suit we defend Costs do
not include prejudgment interest. Our
duty to pay post-judgment interest
ends when we offer to pay that part of
the judgment which does not exceed
our limit of liability for the coverage

2. We will pay the following to an insured:

a. Up to $250 for the cost Of bail bonds
required because of traffic law
violations resulting from an accident.
The accident must result in bodily
injury or property damage covered
under this policy;

b. Up to $200 a day for loss of wages or
salary, but not other income, because of
attendance at hearings or trials at our
request;

c. Up to $ZOO for expenses incurred by
an insured for Emergency first aid to
others performed at the scene of an
accident that involves any auto covered
by this policy; and

d. Other reasonable expenses incurred at
our request.

The amount of any costs, wages,' salary, or
other expenses listed above that are incurred
by an insured must be reported to us by such
insured before we will make payment

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

Page 5 of 28

Case 1:18-cv-00862-TDS-.]LW Document 3 `Filed 10/11/18 Paqe 47 of 113

(PART A Cont'd.)

EXCLUS|ONS

A. We do not provide Liabiiity Coverage for
any insured:

'l.

Who intentionally causes bodily injury
or property damage This exclusion
applies only to the extent that the limit
of liability of this policy exceeds the
minimum limit required by the financial
responsibility law of North Carolina.

For property damage to property
owned or being transported by that
insured

For property damage to property:
a. rented to;

b. used by; or

c. in the care of;

that insured This exclusion does not
apply to a residence or private garage

For bodily injury to an employee of
that insured during the course of
employment This exclusion does not
apply to a domestic employee unless
workers' compensation benefits are
required or available for that domestic
employee

For that insured's liability arising out of
the ownership or operation of a vehicle
while it is being used as a public or
livery conveyance This exclusion does
not apply to a share-the-expense car
pool.

While employed or otherwise engaged
in the business of:

selling;

a
b. repairing;

c. servicing;
d. storing; or
e. parking;

vehicles designed for use mainly on
public highways This includes road
testing and delivery. This exclusion does
not apply to the ownership, maintenance
or use of your covered auto by:

a. you;
b. any family member; or

c. any partner, agent or employee of
you or any family member.

This exclusion applies only to the extent
that the limit of liability of this policy
exceeds the minimum limit required by
the financial responsibility law of North
Carolina.

7. l\/laintaining or using any vehicle while
that insured is employed or otherwise
engaged in any business (other than
farming or ranching) not described in
Exclusion 6. This exclusion does not
apply to the maintenance or use of a:

private passenger auto;

b. pickup or van that:

(1) You own; or

(2) You do not own while used as a
temporary substitute for your
covered auto which is out of
normal use because of its:
(a) breakdown;
(b) repair;
(c) servicing;
(d) ioss; or
(e) destruction; or

C. trailer used with a vehicle described
in a. or b. above

8. Using a vehicle without a reasonable belief
that that insured is entitled to do so.

This Exclusion A.8. does not apply to a
family member using your covered auto
which is owned by you.

Copyright, North Carolina Rate Bureau, 2005

5000Nc(07) Rev. 7 -os

Page 6 of 28

Case 1:18-cv-00862-TDS-.]LW-Bocume1°rt-3` Filed 10/11/18 Paqe 48 of 113

(PART A Cont'd.)

9. For bodily injury or property damage for
which that insured:

a. is an insured under a nuclear energy
liability policy; or

b. would be an insured under a nuclear
energy liability policy but for its
termination upon exhaustion of its
limit of liability.

A nuclear energy liability policy is a
policy issued by any of the following or
their successors:

a. Nuclear Energy Liabiiity insurance
Association;

b. l\/lutual Atomic
Underwriters; or

Energy Liabiiity

c. l\luclear insurance Association of

Canada.

B. We do not provide Liabiiity Coverage
for the ownership, maintenance or use
of:

1. Any vehicle, other than
covered auto, which is:

your

a. owned by you; or
b. furnished for your regular use.

2. Any vehicle, other than

covered auto, which is:

your
a. owned by any family member;
or

b. furnished for the regular use of
any family member.

However, this exclusion (B.2.) does
not apply to your maintenance or
use of any vehicle which is:

a. owned by a family member; or

b. furnished for the regular use of
a family member.

LilVllT OF LiABiLlTY

The limit of liability shown in the Deciarations
for each person for Bodiiy lrg`ury Liabiiity
Coverage is our maximum limit of liability for all
damages for bodily injury, including damages
for care, loss of services or death, sustained
by any one person in any one auto accident
Subject to this limit for each person, the limit
of liability shown in the Deciarations for each
accident for Bodiiy lrg`ury Liabiiity Coverage is
our maximum limit of liability for all damages
for bodily injury resulting from any one auto
accident The limit of liability shown in the
Deciarations for each accident for Property
Damage Liabiiity Coverage is our maximum limit
of liability for all damages to all property
resulting from any one auto accident This is the
most we will pay as a result of any one auto
accident regardless of the number of:

1. lnsureds;
2. Claims made;

3. Vehicles or shown in the

Deciarations; or

premiums

4. Vehicles involved in the auto accident

OUT OF STATE COVERAGE

if an auto accident to which this policy applies
occurs in any state or province other than the
one in which your covered auto is principally
garaged, we will interpret your policy for that
accident as follows:

if the state or province has:

1. A financial responsibility or similar law
specifying limits of liability for bodily
injury>or property damage higher than the
limit shown in the Deciarations, your policy
will provide the higher specified limit

2. A compulsory insurance or similar law
requiring a nonresident to maintain
insurance whenever the nonresident uses a
vehicle in that state or province your policy
will provide at least the required minimum
amounts and types of coverage

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7~08 Page 7 of 28

Case 1:18-cv-00862-TDS-.]LW Document 3‘ Filed 10/11/18 Paqe 49 of 113

(PART A Cont'd.)

No one will be entitled to duplicate payments
for the same elements of loss.

FiNANCIAL RESPONS|BIL|TY REQU|RED

When this policy is certified as future proof of
financial responsibility, this policy will comply
with the law to the extent required ,_

OTHER lNSURANCE

if there is other applicable liability insurance we
will pay only our share of the loss. Our share is
the proportion that our limit of liability bears to
the total of ali applicable iimits. However, any
insurance we provide for a vehicle you do not
own shall be excess over any other collectible
insurance

 

PART B - MED|CAL PAY|V|ENTS COVERAGE

 

iNSU‘RING AGREEiViENT

We will pay reasonable expenses incurred for
necessary medical and funeral services because
of bodily injury:

1. Caused by accident; and
2. Sustained by an insured

We will pay only those expenses incurred for
services rendered within 3 years from the date
of the accident

Reasonable medical expenses do not include
expenses:

1. For treatment services, products or
procedures that are:

a. Experimental in nature, for research, or
not primarily designed to serve a
medical purpose; or

b. l\lot commonly and customarily
recognized throughout the medical
profession and within the United States
as appropriate for the treatment of the
bodily injury; or

2. incurred for:
a. The use of thermography or other
related procedures of a similar nature;

Ol`

b. The use of acupuncture or other related
procedures of a similar nature; or

c. The purchase or rental of equipment not
primarily designed to serve a medical
purpose

Expenses are reasonable only if they are
consistent with the usual fees charged by the
majority of similar medical providers in the
geographical area in which the expenses were
incurred for the specific medical service

Services are necessary only if the services are
rendered by a licensed medical provider within
the scope of the provider's practice and license
and are essential in achieving maximum medical
improvement for the bodily injury sustained in
the accident

We have the right to make or obtain a
utilization review of the medical expenses and
services to determine if they are reasonable
and necessary for the bodily injury sustained
"lnsured" as used in this Part means: '

1. You or any family member:

a. while occupying; or

b. as a pedestrian when struck by;

a motor vehicle designed for use mainly on
public roads or a trailer of any type

2. Any other person while occupying;
a. your covered auto; or
b. any other motor vehicle;

(1) operated by you; or

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

Page 8 of 28

Case 1:18-cv-00862-TDS-.]LW_EFUCUrrrerrt-3` Filed 10/11/18 Paqe 50 of 113

(PART B Cont'd.)
(2) operated by a family member if

the motor vehicle is a private
passenger auto or trailer,

EXCLUSIONS

We do not provide l\/iedical Payments Coverage

for any insured for bodily injury:

1. Sustained while occupying your covered
auto when it is being used as a public or
livery conveyance This exclusion does not
apply to a share-the-expense car pool.

2. Sustained while occupying any vehicle
located for use as a residence or premises

3. Occurring while employed or otherwise
engaged in the business of:

a. selling;

b. repairing;

c. servicing;

d storing; or

e. parking;

vehicles designed for use mainly on public
highways. This includes road testing and
delivery. This exclusion applies only if
workers' compensation benefits are
available for the bodily injury.

4. Sustained while occupying, or when struck
by, any vehicle (other than your covered
auto) which is:

a. owned by you; or
b. furnished for your regular use.
5. Sustained while occupying, or when
. struck by, any vehicle (other than your
covered auto) which is:

a. owned by any family member; or

b. furnished for the regular use of any
family member.

However, this exclusion does not apply to
you.

Sustained while occupying a vehicle
without a reasonable belief that that
insured is entitled to do so.

This Exclusion 6. does not apply to a
family member using your covered auto
which is owned by you.

Sustained while occupying any auto not
owned by, or furnished for the regular use
of, you or any family member. while used
to carry persons or property for a fee. This
exclusion does not apply to:

a. a share-the-expense car pool, or
b. you or any family member.

Resulting from the maintenance or use of
any auto not owned by, or furnished for
the regular use of, you or any family
member, while that insured is engaged in
the business of:

a. selling;

b. repairing;
c. servicing;
d. storing; or
e. parking;

vehicles designed for use mainly on public
highways This includes road testing and
delivery. This exclusion does not apply to
you or any family member.

Resulting from the maintenance or use of
any auto not owned by, or furnished for
the regular use of, you or any family
member, while that insured is employed or
otherwise engaged in any business not
described in Exclusion 8. This exclusion
does not appiy:

a. to you or any family member; or

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7~08

Page 9 of 28

Case 1:18-cv-00862-TDS-.]LW'_BUCUTTre1Tl-3` Filed 10/11/18 Paqe 51 of 113

(PART B Cont'd.)

b. if the bodily injury results from the
operation of a private passenger auto
or trailer by you.

10. Caused by or as a consequence of:
a. war (declared or undeciared);

b. civil war;

c. insurrection; or
d. rebellion or revolution

11.Sustained while occupying, any motorized
vehicle having fewer than four wheels

LiiVilT OF L|ABIL|TY

The limit of liability shown in the Deciarations
for this coverage is our maximum limit of
liability for each person injured in any one
accident regardless of the number of:

1. Claims made;

2. Vehicles or premiums shown in the
Deciarations;

3. Vehicles involved in the accident

NON~DUPLICAT|ON

No person for whom medical expenses are
payable under this coverage shall be paid more
than once for the same medical expense under
this or similar vehicle insurance including any
no~fauit benefits required by law.

OTHER lNSURANCE

if there is other applicable auto medical
payments insurance we will pay only our share
of the loss Our share is the proportion that
our limit of liability bears to the total of ali
applicable limitsl However, any insurance we
provide with respect to a vehicle you do not
Own shall be excess over any other collectible
auto insurance providing payments for medical
or funeral expenses

ARB|]`RAT|ON

The amount due under this coverage shall be
decided by agreement between the insured and
us if there is no agreement the amount due
shall be decided by arbitration upon written
request of the insured or us. Each party shall
select a competent and impartial arbitrator.
These two shall select a third one if unable to
agree on the third one within 30 days, either
party may request ajudge of a court of record
in the county in which the arbitration is pending
to select a third one The written decision of
any two arbitrators shall be binding on us, the
insured, any assignee of the insured and any
person or organization with whom the insured
expressly or impliedly contracts for the
rendition of medical services The arbitrator's
decision shall be limited to whether or not the
medical expenses were reasonable and the
services were necessary, with the amount due
being equal only to the reasonable expenses
for necessary services The arbitrators shall not
award punitive damages or other
noncompensatory damages

The cost of the arbitrator and any expert
witness shall be paid by the party who hired
them. The cost of the third arbitrator and other
expenses of arbitration shall be shared equally
by both parties

The arbitration shall take place in the county in
which the insured resides unless the parties
agree to another place State court rules
governing procedure and admission of
evidence shall b_e used.

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

Page 10 of 28

Case 1:18-cv-00862-TDS-.]LW Document 3` Filed 10/11/18 Paqe 52 of 113

 

PART C‘i - UNlNSURED MOTORISTS COVERAGE

 

iNSURiNG AGREE|V|ENT

We will pay compensatory damages which an
insured is legally entitled to recover from the
owner or operator of an uninsured motor
Vehicle because of:

1. Bodiiy injury sustained by an insured and
caused by an accident; and

2. Property damage caused by an accident

The owner's or operator's liability for these
damages must arise out of the ownership,
maintenance or use of the uninsured motor
vehicle.

Anyjudgment for damages arising out of a suit
is not binding on us unless we have been
served with a copy of the summons complaint
or other process against the uninsured
motorist

"lnsured" as used in this Part means:

1. You or any family member.

2. Any other person occupying:

a. your covered auto; or
b. any other auto operated by you.

3. Any person 'for damages that person is
entitled to recover because of bodily
injury to which this coverage applies
sustained by a person listed in 1. or 2.

above

"Property damage" as used in this Part means
injury to or destruction of:

1. Your covered auto.

2. Any property owned by a person listed in
1. or 2. of insured

"Uninsured motor vehicie" means a land
motor vehicle or trailer of any type;

1. To which neither:
a. a liability bond or policy; nor
b. cash or securities on file with the l\iorth
Carolina Commissioner of l\/lotor
Vehicles;
applies at the time of the accident

2. To which a liability bond or policy applies at
the time of the accident; provided its limit
for liability is less than the minimum limit
specified by the financial responsibility law
of North Carolina.

3. Which, with respect to damages for bodily
injury only, is a hit-and-run vehicle whose
operator or owner cannot be identified and
which hits:

a. you or any family member;

b. a vehicle which you or any family
member are occupying; or

c. your covered auto.

4. To which a liability bond or policy applies at
the time of the accident but the bonding or
insuring company:

a. denies coverage; or

b. is or becomes insolvent

However, "uninsured motor vehicie" does
not include any vehicle or equipment

1. Owned by you.
2. Owned or operated by a self-insurer under

any applicable motor vehicle iaw; except a
self-insurer which is or becomes insolvent

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

Page 11 of 28

Case 1:18-cv-00862-TDS-.]LW-'Bocume1'rt'3'~ Filed 10/11/18 Paqe 53 of 113

(PART C Cont'd.)
3. Owned by:

a. The United States of America;

b. Canada;
astate; or
d. an agency, other than a political

subdivision of a., b. or c. above
4. Operated on rails or crawler treads

5. Which is a farm type tractor or equipment
designed mainly for use off public roads
while not on public roads

6. While located for-use as a residence or
premises

EXCLUSiONS

A. We do not provide Uninsured l\/lotorists
Coverage for property damage or bodily
injury sustained by any insured:

1. lf that insured or the legal
representative settles the bodily injury
or property damage claim without our
written consent

2. While occupying your covered auto
while it is being used as a public or
livery conveyance This exclusion does
not'apply to a share-the-expense car
pool.

3. Using a vehicle without a reasonable
belief that that insured is entitled to do
so.

This Exclusion A.3. does not apply to a
family member using your covered
auto which is owned by you.

4. For the first $100 of the amount of
property damage to the property of
each insured as the result of any one
accident

5. if the property is contained in or struck
by a motor vehicle (other than your
covered auto) owned by you or any
family member.

6. For any punitive or exemplary damages
or legal costs related thereto.

7. While occupying, or when struck by,
any motor vehicle owned by you or any
family member which is not insured
for this coverage under this policy. This
includes a trailer of any type used with
that vehicle.

However, this exclusion does not apply
to you or any family member.

B. We do not provide Uninsured l\/lotorists
Coverage for property damage caused by
a hit-and-run vehicle whose operator or
owner cannot be identified

C. This coverage shall not apply directly or
indirectly to benefit any insurer or
self-insurer under any of the following or
any similar iaw:

a. Workers' compensation law,l or

b. disability benefits iaw.
LiiVilT OF L|ABIL|TY

The limit of bodily injury liability shown in the
Deciarations for each person for Uninsured
l\/lotorists Coverage is our maximum limit of
liability for all damages for bodily injury,
including damages for care loss of services or
death, sustained by any one person in any one
auto accident

Subject to this limit for each person, the limit
of bodily injury liability shown in the
Deciarations for each accident for Uninsured
l\/iotorists Coverage is our maximum limit of
liability for all damages for bodily injury
resulting from any one accident The limit of
property damage liability shown in the
Deciarations for each accident for Uninsured
Motorists Coverage is our maximum limit of
liability for all damages to ali property resulting
from any one accident This is the most we will
pay for bodily injury and property damage
regardless of the number of:

1. lnsureds;

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

Page 12 of 28

Case 1:18-cv-00862-TDS-.]l:W-Bocument-3 Filed 10/11/18 Paqe 54 of 113

(PART C Cont'd.)
2. Claims made;

3. Vehicles or premiums shown in the
Deciarations; or

4. Vehicles involved in the accident

The limit of liability otherwise applicable under
this coverage shall be reduced by ali sums:

1. Paid because of the bodily injury or
property damage by or on behalf of
persons or organizations who may be
legally responsible This includes ali sums
paid under Part A;

2. Pald or payable because of the bodily
injury under any workers‘ compensation
law. However, this reduction does not apply
to the extent that an employer's lien is
required to be paid under North Carolina's
workers' compensation law; and

3. Paid or payable because of the bodily
injury under any disability benefits law or
any similar law.

l\lo payment will be made for loss paid or
payable to the insured under Part D or any
policy of property insurance

Any payment to any person under this coverage
will reduce any amount that person is entitled
to recover for the same damages under Part A.

This coverage is excess over and shall not
duplicate any amount paid or payable under
Part B.

OTHER |NSURANCE

if this policy and any other auto insurance
policy apply to the same accident, the maximum
amount payable under ali applicable policies for
injuries to an insured caused by an uninsured
motor vehicle shall be the sum of the highest
limit of liability for this coverage under each
such policy.

in addition, if there is other applicable similar
insurance we will pay only our share of the
loss Our share is the proportion that our limit
of liability bears to the total of all applicable
limits However, any insurance we provide with
respect to a vehicle you do not own shall be
excess over any other collectible insurance

OUR RIGHT TO RECOVER PAYIV|ENT

A. if we make a payment under this coverage
and the person to or for whom payment
was made has a right to recover damages
from another, we shall be subrogated to
that right Further, the execution of a
covenant not to enforce judgment by the
injured party shall not preclude us from
pursuing our right to sue for or otherwise
recover any payment made under this
coverage from anyone else who may be
liable The person to or for whom payment
was made shall do:

1. Whatever is necessary to enable us to
exercise our rights; and

2. Nothing after loss to prejudice them.

B. if we make a payment under this coverage
and the person to or for whom payment is
made recovers damages from another, that
person shall:

1. Hold in trust for us the proceeds of the
recovery; and

2. Reimburse us to the extent of our
payment

ARalTRATioN
if we and an insured do not agree:

1. Whether that insured is legally entitled to
recover compensatory damages from the
owner or driver of an uninsured motor
vehicle; or

2. As to the amount of such damages;

the insured may demand to settle the dispute
by arbitration

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

n Page 13 of 28

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paqe 55 of 113

(PART C Cont'd.)
The following procedures will be used:

1. Each party will select a competent
arbitrator. The two so selected will select a
third

2. if the third arbitrator is not selected within
30 days, the insured or we may request a
judge of a court of record to name one.
The court must be in the county and state in
which arbitration is pending.

3. Each party will pay its chosen arbitrator.
Each will pay half of all other expenses of
arbitration Fees to lawyers and expert
witnesses are not considered arbitration
expenses and are to be paid by the party
hiring these persons

4. Un|ess the insured and we agree
otherwise arbitration will take place in the
county and state in which the insured lives
Arbitration will be subject to the usual rules
of procedure and evidence in such county
and state The arbitrators will resolve the
issues A written decision on which two
arbitrators agree will be binding on the
insured and us

5. Any arbitration action against the company
must begin within the time limit allowed for
bodily injury or death actions in the state
where the accident occurred

6. Judgment upon award may be entered in
any proper court

7. As an alternative, the insured and we may
agree to arbitrate by rules other than stated
above

 

PART 02 - CO|V|B|NED UNlNSURED/
UNDER|NSURED lViOTOR|STS COVERAGE

|NSURlNG AGREEIVIENT

We will pay compensatory damages which an
insured is legally entitled to recover from the
owner or operator of an uninsured motor
vehicle because of:

1. Bodiiy injury sustained by an insured and
caused by an accident; and

2. Property damage caused by an accident

The owner's or operator's liability for these
damages must arise out of the ownership,
maintenance or use of the uninsured motor
vehicle.

We will also pay compensatory damages which
an insured is legally entitled to recover from
the owner or operator of an underinsured
motor vehicle because of bodily injury
sustained by an insured and caused by an
accident The owner's or operator's liability for
these damages must arise out of the
ownership, maintenance or use of the
underinsured motor vehicle. We will pay for
these damages only after the limits of liability

under any applicable liability bonds or policies
have been exhausted by payments of
judgments or settlements unless we:

1. Have been given written notice in advance
of settlement between an insured and the
owner or operator of the underinsured
motor vehicle; and

2. Consent to advance payment to the insured
in the amount equal to the tentative
settlement

Anyjudgment for damages arising out of a suit
is not binding on us unless we have been
served with a copy of the summons complaint
or other process against the uninsured or
underinsured motorist

insured as used in this Part means:
1. You or any family member.

2. Any other person occupying:
a. your covered auto; or

b. any other auto operated by you.

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

Page 14 of 28

Case 1:18-cv-00862-TDS-.]LW Document 3 `Filed 10/11/18 Paqe 56 of 113

(PART C Cont'd.)

3. Any person for damages that person is
entitled to recover because of bodily
injury to which this coverage applies
sustained by a person listed in 1. or 2.
above

Property damage as used in this Part means
injury to or destruction of:

1. Your covered auto.

2. Any property owned by a person listed in
1. or 2. of insured

Underinsured motor vehicle means a land
motor vehicle or trailer of any type;

1. The ownership, maintenance or use of
which is insured or bonded for liability at
the time of the accident; and

2. The sum of the limits of liability under all
bodily injury liability bonds and insurance
policies applicable at the time of the
accident is equal to or greater than the
minimum limit specified by the financial
responsibility law of North Carolina and:

a. is less than the limit of liability for this
coverage; or '

b. the total limit of liability available has
been reduced to less than the limit of
liability for this coverage by payment of
damages to other persons

However, underinsured motor vehicle does
not include any vehicle or equipment

1. Operated on rails or crawler treads

2. Which is a farm-type tractor or other
vehicle designed for use principally off
public roads and while not upon public

roads

3. While located for use as a residence or
premises

4. Which is an uninsured motor vehicle.

5. Which is insured under Liabiiity Coverage of
this policy if such policy's limit of liability
for Combined Uninsured/Underinsured
lV|otorists Coverage is equal to or less than
its limit of liability for Liabiiity Coverage

Uninsured motor vehicle means a land motor
vehicle or trailer of any type:

1. To which neither:
a. a liability bond or policy; nor

b. cash or securities on file with the l\lorth
Carolina Commissioner of l\/lotor
Vehicles;

applies at the time of the accident

2. To which a liability bond or policy applies at
the time of the accident; provided its limit
for liability is less than the minimum limit
specified by the financial responsibility law
of North Carolina.

3. Which, with respect to damages for bodily
injury only, is a hit-and-run vehicle whose
operator or owner cannot be identified and
which hits:

a. you or any family member;

b. a vehicle _which you or any family
member are occupying; or

c. your covered auto.

4. To which a liability bond or policy applies at
the time of the accident, but the bonding or
insuring company:

a. denies coverage or

b. is or becomes insolvent

However, uninsured motor vehicle does not
include any vehicle or equipment

1. Owned by you.
2. Owned or operated by a self-insurer under

any applicable motor vehicle iaw; except a
self-insurer which is or becomes insolvent

Copyright, North Carolina Rate Bureau, 2005

`5000Nc(07) Rev. 7 ~os

Page 15 or 23

CaSe 1218-CV-00862-TDS-.]LW_BO'CU'HTET1T'3" Filed 10/11/18 PaCle 57 Of 113

(PART c cont'd.)

5. if the property is contained in or struck

3' Owned by: by a motor vehicle (other than your
a. The United States of Amerlca; ::r:?l';dm::qt:;rowned by you Or any
b‘ Canada; 6. For any punitive or exemplary damages
or legal costs related thereto.
c. a state; or
.. 7. While occupying, or when struck by,
d' :Ebd:/?:i;;y;)f :thberor ;ha;bo\; polltlca| any motor vehicle owned by you or any
" ' ' ` family member which is not insured
. for this coverage under this policy. This
4. Operated on rails or crawler treads includes a trailer Of any type uSed With
5. Which is a farm type tractor or equipment that Vehicle'
des.igned mainly .for use Off public roads However, this exclusion does not apply to
while not on public roads you Or any family member_
6' V¥;;Leis;(;€ated for use as a res'dence Or We do not provide coverage for property
p ' damage caused by a hit-and-run vehicle
whose operator or owner cannot be
identified

EXCLUS|ONS

A. We do not provide coverage for property

damage or bodily injury caused by an
uninsured motor vehicle and sustained by
any insured:

1. if that insured or the legal
representative settles the bodily injury
or property damage claim without our
written consent

2. While occupying your covered auto
while lt is being used as a public or
livery conveyance This exclusion does
not apply to a share-the-expense car
pool.

3. Using a vehicle without a reasonable
belief that that insured is entitled to do
so.

This Exclusion A.3. does not apply to a
family member using your covered
auto which is owned by you.

4. For the first $100 of the amount of
property damage to the property of
each insured as the result of any one
accident

We do not provide coverage for bodily
injury caused by an underinsured motor
vehicle and sustained by any insured:

1. if that insured or the legal
representative settles the bodily injury
claim without our consent However,
this exclusion does not apply if we:

a. have been given written notice in
advance of a settlement between an
insured and the owner or operator
of the underinsured motor vehicle;
and

b. we fail to advance payment to the
insured in an amount equal to the
tentative settlement within thirty
days following receipt of such
written notice

2. While occupying your covered auto
while it is being used as a public 'or
livery conveyance This exclusion does
not apply to a share-the-expense car
pool.

Copyright, i\iorth Carolina Rate Bureau, 2005

1 .

5000NC(O7) Rev. 7-08 Page 16 of 28

Case 1:18-cv-00862-TDS-JL‘vV-Boccrme1'rt'3` Filed 10/11/18 Paqe 58 of 113

(PART C Cont'd.)

3. Using a vehicle without reasonable
belief that that insured is entitled to do
so.

This Exclusion C.3. does not apply to a
family member using your covered
auto which is owned by you.

4. For any punitive or exemplary damages
~ or legal costs related thereto.

5. While occupying, or when struck by,
any motor vehicle owned by you or any
family member which is not insured
for this coverage under this policy. This
includes a trailer of any type used with
that vehicle.

However, this exclusion does not apply
to you or any family member.

D. This coverage shall not apply directly or
indirectly to benefit any insurer ,or
self-insurer under any of the following or
any similar laws

1. workers' compensation law; or

2. disability benefits law.
LiiVilT OF L|ABIL|TY

The limit of bodily injury liability shown in the
Deciarations for each person for Combined
Uninsured/Underinsured l\/lotorists Coverage is
our maximum limit of liability for all damages
for bodily injury, including damages for care,
loss of services or death, sustained by any one
person in any one auto accident

Subject to this limit for each person the limit
of bodily injury liability shown in the
Deciarations for each accident for Combined
Uninsured/Underinsured i\/lotorists Coverage is
our maximum limit of liability for all damages
for bodily injury resulting from any one
accident The limit of property damage liability
shown in the Deciarations for each accident for
Combined Uninsured/Underinsured i\/lotorists
Coverage is our maximum limit of liability for all
damages for property damage caused by an
uninsured motor vehicle and resulting from
any one accident

This is the most we will pay for bodily injury
and property damage regardless of the
number of:

insureds;
Claims made;

Vehicles or premiums shown in the
Deciarations; or

4. Vehicles involved in the accident

The limits of bodily injury liability shown in the
Deciarations for each person and each accident
for this coverage shall be reduced by all sums:

1. Paid because of the bodily injury by or on
behalf of persons or organizations who
may be legally responsible This includes ali
sums paid under Part A;

2. Paid or payable because of the bodily
injury under any workers' compensation
law. However, this reduction does not apply
to the extent that an employer's lien is
required to be paid under North Carolina's
workers' compensation law; and

3. Paid or payable because of the bodily
injury under -any disability benefits law or
any similar law.

The most we will pay for bodily injury
damages to an insured under this coverage is
the lesser of:

a. the limit of bodily injury liability shown
in the Deciarations for each person for
this coverage reduced by all sums ~
described in items 1., 2. and 3. of the
preceding paragraph; or

b. the damages sustained by the insured
for bodily injury reduced by all sums
described in items 1., 2. and 3. in the
preceding paragraph.

Copyright, North Carolina Rate Bureau, 2005

5000NC(07) Rev. 7-08

Page 17 of 28

Case 1:18-cv-00862-TDS-.]L’0°v'-Bocun‘re1°rt-3~ Filed 10/11/18 Paqe 59 of 113

(PART C Cont'd.)

The limit of property damage liability under this
coverage shall be reduced by ali sums paid
because of the property damage by or on
behalf of persons or organizations who may be
legally responsible This includes all sums
payable under Part A.

No payment will be made for loss paid or
payable to the insured under Part D or any
policy of property insurance

Any payment to any person under this coverage
will reduce any amount that person is entitled
to recover for the same damages under Part A.

This coverage is excess over and shall not
duplicate any amount paid or payable under
Part B.

OUR RlGHT TO RECOVER PAYiV|ENT

A. if we make a payment under this coverage
and the person to or for whom payment
was made has a right to recover damages
from another, we shall be subrogated to
that right. Further, the execution of a
covenant not to enforce judgment by the
injured party shall not preclude us from
pursuing our right to sue for or otherwise
recover any payment made under this
coverage from anyone else who may be
liable The person to or for Whom payment
was made shall do:

1. Whatever is necessary to enable us to
exercise our rights; and

2. Nothing after loss to prejudice them.

However, our rights under this paragraph
do not apply against the owner or operator
of an underinsured motor vehicle if we
have been given written notice in advance
of a settlement and fail to advance payment
in an amount equal to the tentative
settlement within 30 days following receipt
of such notice '

B. if we make a payment under this coverage
and the person to or for whom payment is
made recovers damages from another, that
person shall:

1. Hold in trust for us the proceeds of the
recovery; and

2. Reimburse us to the extent of our
payment

OTHER iNSURANCE

if this policy and any other auto insurance
policy apply to the same accident the maximum
amount payable under ali applicable policies for
all injuries to an insured caused by an
uninsured motor vehicle or underinsured
motor vehicle shall be the sum of the highest
limit of liability for this coverage under each

policy.

in addition, if there is other applicable similar
insurance we will pay only our share of the
loss Our share is the proportion that our limit
of liability bears to the total of all applicable
limits However, any insurance we provide with
respect to a vehicle you do not own shall be
excess over any other collectible insurance

ARBlTRATiON
if we and an insured do not agree:

1. Whether that insured is legally entitled to
recover compensatory damages from the
owner or driver of an uninsured motor
vehicle or underinsured motor vehicle;
or

2. As to the amount of such damages;

the insured may demand to settle the dispute
by arbitration

The following procedure will be used:

1. Each party will select a competent
arbitrator. The two so selected will select a
third

2. if the third arbitrator is not selected within
30 days the insured or we may request a
judge of a court of record to name one
The court must be in the county and state in
which arbitration is pending.

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

Page 18 of 28

CaSe 1218-CV-00862-TDS-.]|'_'VV""DUCU'HTE'H'1'3 Filed 10/11/18 PaCle 60 Of 113

(PART C Cont‘d)

3. Each party will pay its chosen arbitrator.
Each will pay half of ali other expenses of
arbitration Fees to lawyers and expert
witnesses are not considered arbitration
expenses and are to be paid by the party
hiring these persons

4. Un|ess the insured and we agree
otherwise arbitration will take place in the
county and state in which the insured lives
Arbitration will be subject to the usual rules
of procedure and evidence in such county
and state The arbitrators will resolve the
issues A written decision on which two
arbitrators agree will be binding on the
insured and us.

5. Any arbitration action against the company
must begin within the time limit allowed for
bodily injury or death actions in the state
where the accident occurred

6. Judgment upon award may be entered in
any proper court

7. As an alternative, the insured and we may
agree to arbitrate by rules other than stated
above

PART D - COVERAGE FOR DAMAGE TO YOUR AUTO

lNSURiNG AGREEl\/lENT

We will pay for direct and accidental loss to
your covered auto or any non-owned auto,
including their equipment Direct and accidental
loss does not include any reduction in the value
of any vehicle after it has been repaired as
compared to its value before it was damaged

We will pay for loss to your covered auto
caused by:

1. Other than collision only if the
Deciarations indicate that Other Than
Collision Coverage is provided for that auto.

2. Collision only if the Deciarations indicate
that Coliision Coverage is provided for that
auto.

if there is a loss to a non-owned auto, we
will provide the broadest coverage applicable
to any your covered auto shown in the
Deciarations.

Our payment will be reduced by any deductible
shown in the Deciarations The deductible will
not apply to a loss caused by:

1. fire or lightning;

2. smoke due to a sudden unusual and faulty
operation of any fixed heating equipment

serving the premises in which the auto is
stored;

3. the stranding, sinking, burning, collision or
derailment of any conveyance in or on
which the auto is being transported;

"Coliision" means the upset of your covered
auto or a non-owned auto or their impact
with another vehicle or object

Loss caused by the following is considered

other than collision:

1 i\/lissiles or falling objects;

2. Fire;
Theft or larceny;
Explosion or earthquake;

Windstorm;

3

4

5

6. Hail, water or flood;

7 i\/ia|icious mischief or vandalism;
8 Riot or civil commotion;
9 Contact with bird or animal; or
1

0. Breakage of glass

~lf loss is caused by contact with a bird or

anima|, or if breakage of glass is caused by
coilision, you may elect to have either loss
considered to be caused by collision.

Copyright, North Carolina Rate Bureau, 2005

5000Nc(07) Rev. 7 -oa

Page 19 of 28

CaSe 1218-CV-00862-TDS-.]LW"BOCU1T1'€1‘11%` Filed 10/11/18 PaCle 61 Of 113

(PART D Cont'd.)
"Non-owned auto" means:

1. Any private passenger auto, station wagon
type pickup truck, van or trailer not
owned by or furnished or available for the
regular use of you or any family member
while in the custody of or being operated
by you or any family member.

2. Any auto or trailer you do not own while
used as a temporary substitute for your
covered auto which is out of normal use
because of its:

a. breakdown;

b. repair;

c. servicing;

d. loss; or

e. destruction
We will also pay for direct and accidental loss
caused by fire or lightning to clothes or other

personal effects

1. which are owned by you or any family
member; and

2. which are in or on your covered auto.

"Permanently installed" means installed by
bolts brackets or welding in a location in
accordance with applicable laws and regulations
for the installation of such equipment or device

TRANSPGRTAT|ON EXPENSES

in addition we will pay, without application of a
deductible up to $15 per day, to a maximum of
$450, for:

'1. Transportation expenses incurred by you in
the event of a total theft of your covered
auto. This applies only if the Deciarations
indicate that Other Than Collision is
provided for that auto.

2. Loss of use expenses for which you
become legally responsible in the event of
the total theft of a non-owned auto. This
applies only if the Deciarations indicate that
Other Than Coiiision is provided for any
your covered auto.

We will pay only expenses incurred during the
period:

1. Beginning 48 hours after the theft; and
2. Ending when your covered auto or the

non-owned auto is returned to use or we
pay for its loss

SALVAGE CHARGES
in addition, we will pay general average and
salvage charges that you or any family

member are legally responsible for in
transporting an auto.

EXCLUS|ONS

We will not pay for:

1. Loss to your covered auto or any
non-owned auto which occurs while they
are being used as a public or livery
conveyance This exclusion does not apply
to a share-the-expense car pool.

2. Damage due and confined to:

a. wear and tear;

b. freezing;

c. mechanical or electrical breakdown or
failure; or

d. road damage to tires

This exclusion does not apply if the damage
results from the total theft of your
covered auto or any non-owned auto.

3. Loss due to or as a consequence of:

a. radioactive contamination;

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

Page 20 of 28

Case 1:18-cv-00862-TDS-.]LW_BUCUment-3" Filed 10/11/18 Paqe 62 of 113

(PART D Cont'd.)

b. war (declared or undeciared);
c. civil war;
d insurrection; or

e. rebellion or revolution

4. Loss to:

a. any electronic equipment or device that
records emits amplifies, receives or
transmits audio, visual, or data signals
including but not limited to:

(1) radios and stereos;

(2) tape decks;

(3) compact disc players or recorders;

(4) citizens band radios;

(5) telephones

(6) two-way mobile radios;

(7) scanning monitor receivers;

(8) television monitor receivers;

(9) video cassette players or recorders;
(10) audio cassette players _or recorders;
(11) personal computers; or
(12) digital video disc player or recorder.

b. tapes records discs or other media
used with any equipment or device

described in a.

c. any accessories used with equipment
described in a.

Exclusions 4.a. and 4.c. do not apply to:
a. any equipment or device that is

permanently installed by the
vehicie's manufacturer; or

b. the first $1,000 of any equipment
or device that is permanently
installed by other than the vehicle's
manufacturer;

in any your covered auto or a
non-owned auto.

Loss to a camper body or trailer you own

which is not shown in the Deciarations This

exclusion (5,) does not apply to a camper

body or trailer you:

a. acquire during the policy period; and

b. ask us to insure within the policy period
or within 30 days after you become the
owner.

Loss to any non-owned auto while used

by you or any family member in the

business of:

a. selling;

b. repairing;

c. servicing;

d. storing; or

e. parking;

vehicles designed for use mainly on public

highways This includes road testing and

delivery.

Loss to any non-owned auto if used

without the express or implied permission

of the owner or other person in lawful

possession of such vehicle.

With respect to any trailer shown in the
Deciarations loss to:

a. awnings or cabanas; or

b. equipment designed to create additional
living facilities ~

Copyright, North Carolina Rate Bureau, 2005

5000NC(07) Rev. 7-08 Page 21 of 28

Case 1:18-cv-00862-TDS-.]LW_EocunTerrt'3` Filed 10/11/18 Paqe 63 of 113

(PART D Cont'd.)

9.

10.

11.

12.

Loss to your covered auto or any
non-owned auto due to forfeiture ordered
by the courts or destruction or confiscation
by governmental or civil authorities because
you or any family member:

a. engaged in illegal activities; or

b. failed to comply with Environmentai
Protection Agency or Department of
Transportation standards

This exclusion does not apply to the
interests of Loss Payees in your covered
auto.

Loss to equipment designed or used to
detect or deter radar, laser or other speed
monitoring equipment whether or not
permanently installed

Loss to any non-owned auto being
maintained or used by any person while
employed or otherwise engaged in any
business not described in Exclusion 6, This
exclusion does not apply to the
maintenance or use by you or any family
member of a non-owned auto which is a
private passenger auto or trailer.

Loss to any custom furnishings or
equipment in or upon any your covered
auto or a non-owned auto including, but
not limited to:

a. special carpeting and insulation furniture
or bars;

b. facilities for cooking and sleeping;
c. height extending roofs or ladders;

d. custom windows murals paintings or
other decais or graphics;

e. tool boxes and fifth wheel conversions;
f. side exhausts and headers;

g. winches and roll bars;

`13.

h. special wheels/tires; or
i. body or suspension alterations
However, this exclusion (12.):

a. does not apply to the first $1,000 of
any such custom furnishings or
equipment; and

b. does not apply to a camper body shown
in the Deciarations or a cap, cover or
bedliner in or upon any pickup truck you
own

Loss to, or loss of use of, a non-owned
auto rented by:

a. you; or
b. any family member;

if a rental vehicle company is precluded
from recovering such loss or loss of use
from you or that family member, pursuant
to the provisions of any applicable rental
agreement or state law.

L|lViiT OF L|AB|LITY

Our limit of liability will be the lesser of the:

1. Actual cash value of the stolen or
damaged property;

2. Amount necessary to repair or replace
the property with other property of like
kind and quality.

This amount does not include any
reduction in the value of the property
after it has been repaired as compared
to its value before it was damaged

Subject to the above'our limit of liability for
loss to:

1. Personal effects is $100; and

2. A trailer not owned by you is $1,500.

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7-08

Page 22 of 28

Case 1:18-cv-00862-TDS-.]LW-Bocume1=rt-3~ Filed 10/11/18 Paqe 64 of 113

(PART D Cont‘d.)

An adjustment for depreciation and physical
condition will be made in determining actual
cash value at the time of loss

PAYlVlENT OF LOSS

We may pay for the loss in money or repair or
replace the damaged or stolen property. We
may, at our expense return any stolen property
to:

a. You; or

b. The address shown in this policy. if we
return stolen property we will pay for
any damage resulting from the theft We
may keep all or part of the property at
an agreed or appraised value (ll\i THE
REPAlR OF YOUR COVERED AUTO
Ui\iDER THE PHYS|CAL DAMAGE
COVERAGE PROV|SlOi\lS OF TH|S
POLlCY, WE l\/lAY REQUiRE OR SPEC|FY
THE USE OF AUTOi\/lOBiLE PARTS i\iOT
l\/iADE BY THE ORlGlNAL
l\/iAl\lUFACTURER. THESE PARTS ARE
REQUIRED TO BE AT LEAST EQUAL iN
TERi\/lS OF FlT, QUALlTY,
PERFORl\/lAl\iCE AND WARRANTY TO
THE ORlGll\iAL l\/lANUFACTURER PARTS
THEY REPLACE.)

NO BENEF|T TO BA|LEE

This insurance shall not directly or indirectly
benefit any carrier or other bailee for hire

OTHER lNSURANCE

if other insurance also covers the loss we will
pay only our share of the loss. Our share is the
proportion that our limit of liability bears to the
total of ali applicable limits However, any
insurance we provide with respect to a
non-owned auto shall be excess over any
other collectible insurance

APPRA|SAL

if we and you do not agree on the amount of
loss either may demand an appraisal of the
loss in this event, each party will select a
competent appraiser. The two appraisers will
select an umpire The appraisers will state
separately the actual cash value and the amount
of ioss. if they fail to agree they will submit
their differences to the umpire A decision
agreed to by any two will be binding. Each
party wili:

1. Pay its chosen appraiser; and

2. Bear the expenses of the appraisal and
umpire equally.

We do not waive any of our rights under this
policy by agreeing to an appraisal.

LOSS PAYEE

if a Loss Payee is shown in the Deciarations
then any Collision Coverage or Other Than
Collision Coverage provided by this policy
applies to the Loss Payee's interest in your
covered auto. if Collision Coverage or Other
Than Collision Coverage is cancelled or
nonrenewed, we will provide coverage for the
Loss Payee's interest until 10 days after the
date we mail or electronically transmit a notice
of the cancellation or nonrenewal to the Loss
Payee. Any coverage for the Loss Payee's
interest shall terminate on the earlier of the
expiration of this 10 day period or the
effective date of a policy or insurance binder
for similar coverage for the Loss Payee’s
interest issued by another insurance carrier.
Except for any continuation of coverage for
the Loss Payee’s interest that may be provided
under this paragraph in connection with the
Loss Payee's right to notice of cancellation or
nonrenewal, this coverage for the Loss Payee's
interest is only provided for a loss that would
otherwise be payable to you.

Copyright, North Carolina Rate Bureau, 2005

5000NC(07) Rev. 7-08

Page 23 of 28

Case 1:18-cv-00862-TDS-.]LW_Bocoment-3` Filed 10/11/18 Paqe 65 of 113

(PART D Cont'd.)

Notwithstanding any other provisions of this
policy, including but not limited to any
continuation of coverage for the Loss Payee's
interest as set forth above if Coilision

Coverage or Other than Collision Coverage is.

rescinded the Loss Payee's interest will not be
protected and the Loss Payee shall have no
rights greater than your rights to recover for a
loss

if we pay you or the Loss Payee, then we are
entitled to your and the Loss Payee's rights of
recovery to the extent of our payment Our
right of recovery does not impair the Loss
Payee's right to recover the full amount of its
claim from you.

PART 'E - DUT|ES AFTER AN ACC|DENT OR LOSS - FILING A CLl-\liVi

GENERAL DUT|ES

We must be notified promptly of how, when
and where the accident or loss happened
Notice should also include the names and
addresses of any injured persons and of any
witnesses

A person seeking coverage must:

1. Cooperate with us in the investigation
settlement or defense of any claim or suit

2. Promptly send us copies of any notices or
legal papers received in connection with the
accident or loss

3. Submit as often as we reasonably require:

a. to physical exams by physicians we
select We will pay for these exams

b. to examinations under oath and
subscribe the same

4. Authorize us to obtain:
a. medical reports; and
b. other pertinent records

5. Submit a proof of loss when required by

us
ADDiTiONAL DUT|ES FOR UNlNSURED
AND COiViBiNED UNlNSURED/

UNDERINSURED lVlOTORiSTS COVERAGE

A person seeking Uninsured or Combined
Uninsured/Underinsured lV|otorists Coverage
must aiso:

1. Promptly notify the police if a hit-and-run
driver is involved

2. Promptly send us copies of the legal
papers if a suit is brought A suit may not
be brought by an insured until 60 days
after that person notifies us of their belief
that the prospective defendant is an
uninsured motorist

Any person who intends to pursue recovery
against the owner or operator of an
underinsured motor vehicle for damages
beyond those paid or payable under this policy
shall give us:

1. i\lotice of such intent; and

2. The ' opportunity to participate at our
expense in the prosecution of such claim;

ADDiTiONAL DUT|ES FOR COVERAGE FOR
DAMAGE TO YOUR AUTO

A person seeking Coverage For Damage To
Your Auto must aiso:

1. Take reasonable steps after loss to protect
your covered auto or any non-owned
auto and their equipment from further loss
We will pay reasonable expenses incurred
to do this

2. Promptly notify the police if your covered
auto or any non-owned auto is stolen

3. Permit us to inspect and appraise the
damaged property before its repair or
disposal.

Copyright, North Carolina Rate Bureau, 2005

5000NC(O7) Rev. 7 -08

Page 24 of 28

Case 1:18-cv-00862-TDS-JLW-Beeunaent3~ Filed 10/11/18 Paqe 66 of 113

 

PART lF - GENERAL PROV|S|ONS

 

BANKRU PTCY

Bankruptcy or insolvency of the insured shall
not relieve us of any obligations under this

policy.

CHANGES

The premium for each of your covered autos
is based on information we have received from
you or other sources You agree:

1. That if any of this information material to
the_development of the policy premium is
incorrect incomplete or changed we may
adjust the premium accordingly during the
policy period

2. To cooperate with us in determining if this
information is correct and complete and to
advise us of any changes in this information

Any adjustment of your premium will be made

using the rules in effect at the time of the

change

Premium adjustment may be made as the result
of a change in:

1. Autos insured by the policy, including
changes in use.

2. Drivers.
3. Coverages or coverage limits
4. Rating territory.

5. Eligibility for discounts or other premium
credits

We may revise your policy coverages to
provide more protection without additional
premium charge if we do this and you have the
coverage which is changed your policy will
automatically provide the additional coverage as
of the date the revision is effective in i\lorth
Carolina. Otherwise this policy contains all of
the coverage agreements between you and us.
its terms may not be changed or waived except
by an endorsement issued by us

FRAUD OR lVlATERlAL lVi|SREPRESENTATlON
We do not provide coverage for any insured:

1. who has made a fraudulent statement or
engaged in fraudulent conduct in connection
with any accident or loss for which
coverage is sought under this policy; or

2. if a named insured made a material
misrepresentation in the application for this
policy of insurance

This provision applies to Part A - Liabiiity
Coverage to the extent that the limits of liability
exceed the minimum limits required by the
Financial Responsibility Law of North Carolina if
we make payment under Part A - Liabiiity
Coverage which we would not have otherwise
made in the absence of the preceding sentence
then we shall have the right to recover such
payment from any insured who made a
fraudulent statement engaged in fraudulent
conduct or made a material misrepresentation

LEGAL ACT|ON AGA|NST US

No legal action may be brought against us until
there has been full compliance with all the
terms of this policy. in addition, under Part A,
no legal action may be brought against us until:

1. We agree in writing that the insured has an
obligation to pay; or

2. The amount of that obligation has been
finally determined byjudgment after trial.

Copyright, North Carolina Rate Bureau, 2005

5000NC(07) ReV. 7-08

Page 25 of 28

CaSe 1218-CV-00862-TDS-JLW_`DUC'UFTT€'th'3` Filed 10/11/18 PaCle 67 Of 113

(PART F Cont'd.)

No person or organization has any right under
this policy to bring us into any action to
determine the liability of an insured

OUR RlGHT TO RECOVER PAYiVlENT

A. if we make a payment under this policy and
the person to or for whom payment was
made has a right to recover damages from
another, we shall be subrogated to that
right That person shall do:

1. Whatever is necessary to enable us to
exercise our rights; and

2. l\lothing after loss to prejudice them.

However, our rights under this paragraph
do not apply to:

1. Part B;

2. Parts C1 and CZ, as those parts contain
separate provisions which state our
right to recover payment under those
Parts;

3. Part D, against any person using your
covered auto with a reasonable belief
that that person is entitled to do so.

B. if we make a payment under this policy and
the person to or for whom payment is
made recovers damages from another, that
person shall:

1. Hold in trust for us the proceeds of the
recovery; and '

2. Reimburse us to the extent of our
payment

However, our rights under this paragraph
do not apply to Part B.

POLlCY PERIOD AND TERRITORY

This policy applies only to accidents and losses
which occur:

1. During the policy period as shown in the
Deciarations; and

2. Within the policy territory.
The policy territory is:

1. The United States of America, its territories
or possessions;

2. Puerto Rico; or
3. Canada.

This policy also applies to loss to, or accidents
involving, your covered auto while being
transported between their ports

TERiVl|NATION - CANCELLAT|ON,
NONRENEWAL, AUTOiViATlC TERlVilNATiON,
OTHER TERlVllNATiON PROV|SiONS

Canceiiation. This policy may be cancelled
during the policy period as follows:

1. The named insured shown in the
Deciarations may cancel by:

a. returning this policy to us; or

b. giving us advance written notice of the
date cancellation is to take effect

2. We may cancel the Liability, l\/ledical
Payments and Uninsured lV|otorists or
Combined Uninsured/Underinsured
l\/lotorists Coverages by mailing by first
class mail to the named insured shown in
the Deciarations at the last known address:

a. at least 15 days notice if cancellation is
for nonpayment of premium; or

b. at least 60 days notice in all other
cases

Copyright, North Carolina Rate Bureau, 2005

5000NC(07) R@v. 7 -os

Page 26 of 28

 

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paqe 68 of 113

(PART F Cont’d.)

3. We may cancel any coverage other than
Liability, l\/ledica| Payments and Uninsured
lV|otorists or Combined Uninsured/
Underinsured l\/lotorists Coverages by
mailing to the named insured shown in the
Deciarations at the last known address 10
days notice

4. We will cancel the Liability, l\/ledical
Payments and Uninsured lV|otorists or
Combined Uninsured/Underinsured
l\/lotorists Coverages only for the following
reasons:

a. Nonpayment of premiums

b. You become a nonresident of North
Carolina and are not otherwise entitled
to insurance through the Reinsurance
Facility on submission of new
application

c. The termination of our contract with the
agent through whom this policy was
written This does not apply if we
terminate the contract because of the
quality of the agent's insureds

d The cancellation of this policy pursuant
to a power of attorney given to a
company licensed pursuant to the
provisions of G.S. 58-35-5.

e. You faii, at time of renewal, to meet the
requirements of our corporate charter,
articles of incorporation or by-laws, if
we are organized for the sole purpose
of providing members with insurance
policies in North Carolina.

f. if you knowingly make a material
misrepresentation of:

(1) the years of driving experience or
(2) the driving record of
you or any other driver who lives with

you and customarily uses your covered
auto.

Nonrenewai. if we decide not to renew or
continue the Liability, l\/ledical Payments and
Uninsured i\/lotorists or Combined
Uninsured/Underinsured l\/lotorists Coverages
of this policy we will mail notice to the named
insured shown in the Deciarations at the last
known address Notice will be mailed at least
60 days before the end of the policy period if
we decide not to renew or continue any other
coverage, we will mail the notice at least 10
days before the end of the policy period We
will refuse to renew or continue this policy
only as permitted by the laws of l\lorth Carolina.

Automatic Termination. if we offer to renew
or continue and you or your representative do
not accept, this policy will automatically
terminate at the end of the current policy
period Failure to pay the required renewal or
continuation premium when due shall mean that
you have not accepted our offer,

if you obtain other insurance on your covered
auto, any similar insurance provided by this

policy will terminate as to that auto on the
effective date of the other insurance

Other Termination Provisions

1. if the law in effect in North Carolina at the
time this policy is issued renewed or
continued:

a. requires a longer notice period;

b. requires a special form of or procedure
for giving notice; or

c. modifies any of the stated termination
reasons;

we will comply with those requirements

2. Proof of mailing of any notice shall be
sufficient proof of notice

Copyright, North Carolina Rate Bureau, 2005

5000NC(07) Rev. 7-08

Page 27 of 28

Case 1:18-cv-00862-TDS-.]L\7V Document 3 `Filed 10/11/18 Paqe 69 of 113

(PART F Cont'd.)

3. if the Named insured or a premium finance
company cancels this policy, the premium
owed or premium refund due will be
calculated according to the short rate
provisions contained in our manuals if we
cancel this policy, any premium owed or
premium refund will be calculated on a
pro-rata basis. However, making or
offering to make the refund is not a
condition of cancellation

4. The effective date of cancellation stated in
the notice shall become the end of the
policy period

TRANSFER OF YOUR iNTEREST iN THlS
POLlCY '

Your rights and duties under this policy may not
be assigned without our written consent
However, if a named insured shown in the
Deciarations dies coverage will be provided
for:

1. The surviving spouse if resident in the same
household at the time of death. Coverage
applies to the spouse as if a named insured
shown in the Deciarations;

2. The legal representative of the deceased
person as if a named insured shown in the
Deciarations. This applies only with respect
to the representatives legal responsibility to
maintain or use your covered auto; and

3. Any person having proper temporary
custody of your covered auto, as an
insured until the appointment of a legal
representative

Coverage will only be provided until the end of
the policy period

AUTO REPAIRS

We shall not recommend the use of a particular
motor vehicle repair service without clearly
informing the claimant that:

1. the claimant is under no obligation to use_
the recommended repair service:

2. the claimant may use the repair service of
the claimant's choice; and

3. the amount determined by us to be payable
under the policy will be paid regardless of
whether or not the claimant uses the
recommended repair service

CHOlCE OF LAW

This policy is issued in accordance with the
laws of l\lorth Carolina and covers property or
risks principally located in North Carolina. Any
and all claims or disputes in any way related to
this policy shall be governed by the laws of
North Carolina.

(NC 00 01 Ed. 6-05)

Copyright, North Carolina Rate Bureau, 2005

5000NC(07) Rev. 7-08

Page 28 of 28

CaSe 1218-CV-00862-TDS-.]LW_D'UCUFTTG'HT3" Filed 10/11/18 PaCle 70 Of 113

M_“_c"_

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paqe 71 of 113

9800 Fredericksburg Road
San Antonlo, TX 78288

DAVID W HARRELSON Aprii 7, 2017
400 JERUSALEM RD
LEXINGTON NC 27292~8658

Reference: Denial of coverage
Dear Mr. Harrelson,

Based on our investigation the claim referenced below is not covered under your existing policy.
Therefore, we're unable to assist you with the loss.

Policyhoider: David W l-larrelson
Reference #: 029534991-2

Date of loss: November 29, 2016
Loss Iocation: Lexington, North Carolina

I've included a copy of the policy language for your review.
Part A Exclusions
l/l/e do not provide Liability Coverage for the ownership, maintenance or use of:
1. Any vehicle, other than your covered auto, which is:
a. owned by you; or
b. furnished for your regular use.
2. Any vehicle, other than your covered auto, which is.'
a. owned by any family member; or
b. furnished for the regular use of any family member,
However, this exclusion (B.2.) does not apply to your maintenance or use of any
vehicle which /'s.'
a. owned by a family member; or
b. furnished for the regular use of a family member,
Important Legal Information _
Nothing in this letter is intended to waive any other terms or conditions of the policy. Likewise, we
do not intend to waive any rights conferred by the policy or the law.
I'm sorry we're unable to assist you with this loss.

You may submit correspondence or questions to me using one of the following options:

029534991 ~ DM-O4664 - 2 - 7932 - 48 54577-1216

)901119¢9a211f4f

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 72 of 113

Page 1 of 2

usaa.com or our mobile app: Upload documents or post a secure message to your
claim file through the Claim Communication Center.

Address: USAA Claims Department
P.O. Box 33490
San Antonio, TX 78265

Fax: 1-800-531~8669
Phone: 210-531-8722, x44082
Sincereiy,

\

Southeast Regional Office
USAA General Indemnity Company

029534991 ~ DM-04664 ~ 2 - 7932 - 48 54577-1216

Page 2 of 2

0901119¢9a211f4f

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 73 of 113

EXHIBIT “D"

Case 1:18-cv-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 74 of 113

State or NORTH cARoLiNA.- ‘“ 7.'.:": 11\1 1115 GENERAL count oF tusncn

. " "“‘ Suannto_n count ntvt_sten § z;,:= ;:. ;':_;{-;
DAWDSON couNTY j 17 @VS ' - ~
_1':1 1‘ “..-a ;'~.;: ;_~.:: ;~
DAWNHAYES BYRD ,, ` 6 "`)`
Piaintiffs,'- i. |'ji.,.,._.. u.
)
v__ ) CoivtPLAlNT
~ )
steam HARRBLSON, DAvtt): )
HARRELSON and cARL'roN PAUL 1
cRANFoRD, j
‘ Defendants. ` )
' )

 

NOW COMES Piaintiff, Dawn Hayes Byrd by and through the undersigned

counsel and alleges and says the following '
f P___ARTIES 1

1. Plaintiff, Dawn Haycs Byrd, is a citizen and resident cf Davidson Couni'y,
Lexington, North Carolina

2 mendez allan munson is a~¢nlzen and reader ct hamm county,
Lexington, North Carolina, and at all time relevant herein Was the owner of a 2001 Jeep
bearing VIN#114FA49881P3.31026 (“The Jeep°’).

3. Defendant David Hanelson is a citizen and resident of Day_idson C0unty,
Lexington, North Carolina and is the husband of Sherti Harr.eison,' and at all times
relevant herein Was not an owner ofthe.2001 Jeep bearhlg- VIN#114FA49.88113`3.31026, `

4. Carlton Paul Cranford (“Cranfotd”) 1s a citizen and resident of Davidson
Count`y, Loxington, North Carolina7 and o"n 29 Novcrnbcr 2016, was a minor residing

With his mother, Shezri Hanelscn, and Step-fathet, David Hatrel'$on at their horne 111

Lexington, North Carolina .

2133-333

 

- ' 'oe
55 dase 61§:['018--cv 00862- TDS- .]LW Document3 Filed10/11/18 VIWSOe 6 751001‘511% G

ran Accn:)nnr 011 29 NoynM:enn 2016

5. On 29Noven1ber 2016 at approximately 7: 24 ain Carlton Paul Cranford,
With the permission and at the direction of Sherri Harrelson and David Harrelson, was

operating The Jeep and traveling north on Higltv`vay l\lC 47 Cranford crossed the center

line colliding With a 2011 Vollcswagen operated by plaintiff, Dawn Byrd Cranford was d

operating The Jeep in a careless manner and failed to obey the rules of the road 111 that he

carelessly and recklessly crossed the center line of Highwey 47.

6,, At all relevant times Cranford Was operating The Jeep, lie had a duty of .’

care to operate the vehicle' 111 a safe manner, consistent With the rules of tl:ie road and
North Carolina law. ' n

7. - Cranford breached ln's duty of care to M's. Byrd by failing to_ keep a'proper
lookout and by crossing the center line, proximately and directly resulting in damages to
Ms. B`yr,d, including but not limited to past and future medical expenses1 present and
future pain and suffering and lost wages¥-all of which are hereinafter referred to as her
“damages.”

8. Upon information and belief at the time of the accident described herein

- Cranford Was transporting a younger sibling as a passenger at the direction of. Sherri

Harrels on and David Harre_ls on.

riner cLAn/r ron nnnrer
(Ne_gligence ~ Carlton Paul Cranford)

9. ~ Tl_re allegations in Pamgrtapbs 1~8 are re-alleged as if fully set forththereint ~

lO. On 29 Noyember _201`6, Carlton Patil Cranford owed a duty of care to
painter " ' ' ` ‘ __ _

11. O'n 29 -Novernber 2016, Carlton Panl Cranford breached nis duty of care
by failing to follow the rules of tire road, by failing to keep a proper lookoutJ and by

crossin`g,the center line and driving in a careless and reckless manner. As a direct and

2133_883

65 'd létl'ON V\|d§()`t 1105

'8
Case 1:18-0\/- 00862- TDS- .]LW Document 3 Filed 10/11/18 Paoe 76 of 113

'oe(]

proximate result of Cranford’s negligence as alleged hereinv plaintiff has sustained
injnnes and damages Jn an amount exceeding $25`, 000. OO., as to be determined at the dial

ofl'his matter.

snool\n) CLAIM non nnLniF
(Family, Pu'rpose Doctrine-Sherri Harreleon)

12. Pal'-ag,raphs l-l l'are realleged as if lillly set forth herein.
13.‘ On 29 November' 2016 Cranford, the minor son of Shem' Harrelson, Was a
member of her honeehold, and' Sberri Harrelson was the owner in controlof The Jeep,

and Was living in the same home as Cranford

14. On 29 November 2016 The Jeep Was owned and maintained for the

general use_. pleasure and oonvenienee of Sberri Harrelson’ s family

15. On 29 l\love)rnber 2016, The Jeep Was being used with the'express or
implied consent of Sherri H_arrelson.

16. Based' on the foregoing _Sherri Harrelson, under North Carolina’e anily
Purpose Dootrine, is personally liable 't`or the negligent conduct of her son, Carlton
Cranford, as alleged herein, and plainnff is-ent`rtled to damages in an amount exceeding
$25,000.00 as to be determined at the trial of this matter.

THIRD cLAIM non RnLrnF `
fljgmilv Purpose Doctrin'e - David Hax'relson)

_ 17. Paragraphs l~.16 are realleged es if fully set'fortli.herein.

18. Al; the time ofthe_accident 01129 November 2016, Carlton Crenford W_as a _ .

member of the household of David Harrelson, and was living in the hornewith David
Harrelson and Wife Shem Harrelson. ' v

v 19, Al the time oftlie accident on 29 Novelnber 2016 The Jeep was niaintnine<i
for the general use, pleasure and convenience of the fainin of Defen§lent David

Harrelson.

" ` _ 3
2133883

ii `d lé€l'ON l Wd906 UOZ

`8

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 77 of 113

20. At the time of the accident on 29 Novernber 2016, The Jeep was used with
the express or implied consent and at the direction of David Harrelson who open
information and belief, had control ofl`he Jeep . .` `

21.. Ba_sed on the foregoingJ David Harrelson? under North Carolil‘la’sl Family
Purpose Doctrine is personally liable for the negligent conduct of Carlton Cranford as
alleged herein, and plaintiff is entitled to damages' m an' amount exoeeding $25, 000 00
as to be determined at the trial of this mattel..

WH_EREFORE Plaintiffprays for the following relief:

'1. That the court award plainli&` monetary damages to plaintiff against

defendants either individually or jointly and severally
2. That the _conrt tax defendants with costs and attorneys fees as allowed'by
law_ `

3. That the court grant plaintiff any other relief permitted by law.
TH[S tile 2 /i day of_N'oVember 2017.

WYATT EARLY HARRIS V\/HBELER LLP
Attorney for Plaintiffs

BY.~ 2’/ 11 ll-»--
STANLEYF. HAl\/JMER
For the F1nn _
State Ba_r No.: 12421

on coUNsEL~ '

WYA'I"I` E-ARLY HARRIS WHEELER LLP
P 0 Drawer 2086

High Point NC 27261. .

Telephone: 33'6.8'19.601_3

_ Faesimne: 336.319'.6073 t

Ernail; Shamner@wehwlaw;corn

2'13388'3 '

96 'd lé€l'°N n Wd90¢6 llOZ

Case 1: 18- -C\/- 00862- TDS- .]LW Document 3 Filed 10/11/18 Paoe 78 of 1

8
13

 

 

 

§ Fi!o'No.-,

 

 

 

 

 

 

 

 

s
\ .

` Sllcrri l':larr¢.vlsol:l,l David Hamelsoll and Carlton Palll Cranford `

STATE -OF NORTH CAROL|NA _
‘ pal/rosen ` ; lri l'l_le eener.al egan orluscl_ee
Coumy "».'\" '1‘.; d 3 ~ . ~ l:l Dlstli'cf lSll)erlor Gourt Dh)islon
_ Namo O'{’Ialnlm'~ - " ' ' ' . l . -' '\-' - _’ v _
' Dawn ~Hayes"By,rd' ' '
Address - -
' ` ' ClVlL S_UMMONS_
~ c/ol? O Drawer2086
clly, sam zlp EAU_AS AN_o Pl;l_;l~RlEe eulvll\lloNe (Ae_sl;ee reel
High Pomli, NC 27261 » d
' ~ »VERSUS' ~G.S. 'lA-l, Rules 3 and 4
Nema OrDe/anc{qn((:) _ -'_~

'Daic On‘g/nal Summons Issueo’

oal¢a)sqnaqqemsummonsl¢lll'§sued1 . l _

 

 

 

TO Eaph Olé,"f'lle Defendan`i(s) Narrled'Belov/:- l

/ ' ~ "

 

l\lame And/lddress'O! Dofcndanr 1
-shenfl_llm¢lsell-.. ~' '
400 Jenlsalenl Road
Lexinglon, NC‘27292

Name And_Ad_drl-,ss OfDeFe/ldanlz

' /David Hazl.'clson

400 J‘el'usaleln Road v \
Lezlllglon, NC 27292 k 1

 

 

A C_lvil Actlon l~las Bean Commarlc.ed Agalnsl_:Youl

- lr' you fail to answer the complaint,~ .Llle plaintiff will apply to the C'ourt for the relief demanded lrl 'l'ne cql‘gplelni "

You ore notified to appear and answer the complainl of the plaintiff as follows:

,_

1. Serva a copy of your wntten answer to the complalnt upon the plaintiff or plaintiffs altomey within thirty (30) days after you have been
ser.v_ed.. You may serve your answer by, delivering a copy to the` plaintiff or by mailing lt __to the _plalrlll'ff‘s last known address and-

_ l Fl'le the original of the written answer with the Clell< ofSL'l_perioch)ult of the county named above . '~ l ‘

»'/'. ~"

 

 

    

 

 

 

 

 

 

so what procedure is to be l‘o/lowe'd._~'-

l

 

. )\oc-c\/-i dol Rév.»e/ie l ,
@;z@l§AdmllllSll§flyB_ O_f_ll:<`§ef©i;lh$:@€ll.!l‘l_$`

 

ll ll ltsl'<>l
CaSe 1218-CV-00862-TDS-.]LW

 

 

 

NamoAna'Addrass. OfP/a`lhtifl'sAtlomey(fno/la, Address OfP/eirllill? Dla(le lowch -"" ~ " ~.,,` 'Tir?lé -"-‘ `7' '
S_lanley F. Hzrnzilcr iii '&CQ: 5 K'i' gm ;@pm `
Wyal:t Early .Han‘is Wile¢lcl' LLP - elgilalul§\u_ W' M
~P.O» I)raw`er 2086 , ‘ - ,§\'-
ngh PC"].M: NC '2'-726.1_ .` v _ l ' Wo;ulyu_ CSC § Ass/star_lt OSG ' [:] O/erk <.‘r_l'$Jpe/iarCoL/n . '
l . . '
Qe!_c Of‘Endolequlsrltl ` lime . ' . _' , 5
E ENDoRsEMENT assess FEE) . v - ~ ‘ , v [:|_A.\l lij
This Summons was originally issr_lecl ol_l the dale increale _ S;g,,aa,m _ ` ` _- l-
above end r.eiuriled rlo`l served 'At- ille requesi of tile plaintiff, . -~
_ the time within lel'lol.l this Sllm_rno_rls must be served ls . . _ _ _ _ ` ._ . _ _. ', l _ _ _ : _ ._
` extend§d S'>dy (69) days ' ' EDepoly.C§G ' "m,¢:lmislsnt§'§€ l .. DCJ¢)_r'Q O{$i/Reriprilur!. '~ ~ t "

 

 

, NOTE TO PAR`lllE_S:{l/le'z_z_l/c:ou/ll)'el1 have MANDATDRYARB/TRAT[ON programs in which mo=l cases where the amoudt/'n conlmv'o'rsy' ls $2_5,` 000 ar
' ` _ ie`$$ !!fé ~hGEI'L'l' by 817 BI'b/t/El(?l.'b$fol'&d il']ltl/. THE pad/53 .Wi Il/be qa{]'f`ed th/S ease .1'5 assignedfdr_ mgng‘a[d,y a/bl'(/a{/oh and if l

 

" (Over) l

ll<l
Document 3 Filed 10/11/18 Paoe 79 of 113

low llol'" a w

EXHIBIT “E”

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Pacle 80 of 113

STATE OF NORTH CAROLINA COUNTY OF

COVENANT NOT TO ENFORCE JUDGMENT BEYOND THE EXTENT
OF AVAILABLE EXCESS LIABILITY AND UNDERINSURED MOTORIST COVERAGE
AND RESERVING RIGHTS TO PURSUE ANY OTHER AVAILABLE INSURANCE AND
OTHER INSURANCE CARRIER

KNOW ALL MEN BY THESE PRESENTS that for and in COnSid€ratiOn
of the sum of ONE HUNDRED THOUSAND DOLLARS AND 00/100 ($100,000.00)
DOLLARS in hand paid to Dawn Byrd (hereinafter referred to as “the
Undersigned”) by Allstate Insurance Company (hereinafter referred
to as “Allstate”) on behalf of its insureds, Carlton Cranford and
Brent Cranford (hereinafter referred to as “the Insureds”), the
receipt of which said sum is hereby acknowledged, the Undersigned
do hereby enter into this Covenant Not to Enforce Judgment Beyond
the Extent of Available Insurance provided by other insurance
carriers in connection with certain claims arising from an
automobile accident which.occurred on or about November 29, 2016 in
which said accident it is alleged that the Undersigned sustained
personal injuries, (hereinafter referred to as “the Accident”);

It is stipulated and agreed to that at the time of the
Accident on November 29, 2016, the Insursds had in place a motor
vehicle liability insurance policy with Allstate (Claim No.
0437547078) with bodily injury liability limits in the amount of
$100,000.00 per person /$300,000.00 per accident. lt is further
stipulated and agreed that the payment by Allstate in the amount of
$100,000.00 to the Undersigned exhausts its “per person” limit of
liability under the aforementioned insurance policy issued to the
lnsureds;

While willing to enter into this Covenant, the Undersigned,
are, however, not willing to provide a Full Release of Claims that
might be construed so as to prevent the Undersigned from pursuing
or prosecuting additional claims for excess liability and/or
underinsured motorist coverage against any other person or
insurance carriers for damages in excess of the $100,000.00 in
liability limits available to the Insureds on the date of the
Accident;

As consideration for this payment of $100,000.00, the
Undersigned and their counsel represent and stipulate that they
have notified any and all potential alleged underinsured motorist
coverage carriers, of the $100,000.00 tender made by Allstate on
behalf of its Insureds. This notification was made in accordance
with and pursuant to the terms and provisions of the North Carolina
Financial Responsibility Act, N.C.G.S. § 20~279.21(b)(4). The
Undersigned and their counsel further represent and stipulate that
more than thirty (30) days have expired since putting the alleged
underinsured motorist coverage carriers on notice of the tender

Page l of 5

Case 1:13-cv-00362-TDS-.]LW Document 3 Filed 10/11/13 Page 31 of 113

made by Allstate and that no underinsured motorist coverage carrier
has advanced the $100,000.00 tender of Allstate on behalf of its
lnsureds. lt is, therefore, stipulated and agreed that any
subrogation rights that may exist in favor of any underinsured
motorist coverage carrier against the lnsureds have been
extinguished as a matter of law;

The Undersigned further acknowledges that should a civil
action be instituted in any Court against the lnsureds for the
purposes of recovering additional money damages against any other
person or excess liability or underinsured motorist coverage
carrier, said action shall be instituted against the lnsureds ZE_

name only,

In consideration for the foregoing payment, the Undersigned
does further expressly covenant and agree that should any civil
action or any other lawsuit or litigation arising out of the
accident be tried or otherwise be brought to a conclusion and
should a Judgment be entered against the lnsureds or their Estates,
that the amount of ONE HUNDRED THOUSAND DOLLARS AND 00/100
($lO0,000.00)
previously paid shall be credited toward such Judgment;

The Undersigned doES further covenant and agree that should
any Judgment entered against the lnsureds or their Estates be in
excess of the ONE HUNDRED HOUSAND DOLLARS AND OO/lOO ($100,000.00)
which has been paid by Allstate, the Undersigned, their heirs,
beneficiaries and assigns will not seek to satisfy nor attempt to
collect such Judgment in any manner from the Insureds and/or their
Estate, their Personal Representatives,
Administrators/Administratrix, Executors/ Executrix, any heirs,
beneficiaries or assigns, or from Allstate, its predecessors,
successors, affiliates, parent companies, assigns, by any means,
including, but not limited to, by any form of levy, attachment,
lien, execution or other form of encumbrance upon the past, present
or future property, holdings or assets (real and personal, tangible
and intangible), wages, income, or profits of the lnsureds, their
Estates, their heirs, beneficiaries or assigns, or from Allstate,
or any of its predecessors, successors, affiliates, parent
companies, subsidiaries, nor shall the Undersigned, their Estates,
heirs, beneficiaries or assigns initiate any proceedings for the
enforcement, collection or execution of such Judgment in any other
manner against the lnsureds, their Estates, heirs, beneficiaries or
assigns, his Personal Representatives,
Administrators/Administratrix, Executors/Executrix, or Allstate and
its predecessors, successors, affiliates, or parent companies;

Nothing in this Agreement, however, shall be deemed to
constitute any waiver of nor shall the Undersigned be estopped from
pursuing any and all other rights or claims which they may have
against any other person or excess liability carrier or
underinsured motorist coverage carrier under any Policy under which
the Undersigned are entitled to such coverages. All such rights
by the Undersigned to pursue such excess liability coverage or
underinsured motorist coverage provided by any other insurance
carrier are expressly reserved and preserved by this Agreement.

Page 2 of 5
Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 82 of 113

Nothing in this Covenant shall waive
nor estop the Undersigned from seeking to enforce any Judgment
rendered in any legal action involving the Insureds against any
excess liability carrier or underinsured motorist carrier that may
afford such coverages to the Undersigned and that may be bound by
any such Judgment pursuant to the provisions of North Carolina
General Statute § 20-279.21 or other applicable law;

The Undersigned do further covenant and agree that at such
time as their rights against any excess liability carrier and/or
underinsured motorist carrier shall have been fully and completely
adjudicated by final Judgment, settlement or otherwise, and they
have recovered such amounts to which they may be entitled by reason
of any such excess liability and/or underinsured motorist
coverages, any Judgment entered against the lnsureds shall be
credited with the amount of any payments received by the
Undersigned by reason of any such insurance coverages and that said
Judgment will be marked “Paid in Full and Satisfied” as to the
Insureds and/or his Estate;

The Undersigned hereby declare and represent that the injuries
sustained in the accident of November 29, 2016 may be permanent and
progressive, and that their recovery therefrom is uncertain and
indefinite, and in making this Agreement, it is understood and
agreed that the Undersigned rely wholly upon their own judgment,
belief and knowledge of the nature, extent and duration of said
injuries, and that the Undersigned have not been influenced to any
extent whatsoever in making this Agreement by any representations
or statements regarding said injuries, or regarding any other
matters, made by any persons, firms or corporations.

. The Undersigned hereby represent, as a material inducement to
cause the persons herein identified to enter into this resolution
of this claim, that any liens outstanding in favor of any health or
medical care provider, employer, health benefit insurer, health
benefit plan, governmental agency and ERISA benefit provider, as
well as any Federal and State government employee health
benefit/insurance provider, which would prevent the direct payment
to the Undersigned of the settlement proceeds herein set forth,
will be satisfied out of the proceeds paid under this Covenant.
The Undersigned further agree to indemnify and hold harmless the
lnsureds and Allstate from any claims of lien presented by any of
the entities identified above;

This Covenant and the payment made with respect thereto are
not to be construed as an admission of liability on the part of the
Insureds, by whom fault is denied. lt is further stipulated and
agreed that this Covenant will not be admissible in any trial
against the lnsureds. This Covenant contains the entire agreement
between the parties thereto, and the terms of the agreement are
.contractual and not a mere recital.

Page 3 of 5
Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 83 of 113

By her signature below, the Undersigned does affirm that she
have carefully read the foregoing Covenant that she understands the
contents thereof, and sign the same as her own free act.

Signed and sealed this Z:§“Mdday of @@éZ)j)€/,€, , 2017.

©Cuun hill/dwi

Dawn Byrd, Claimant

WITNESSED BY:

M///Kv

Stan/ ey5FV Hammer, Attorney
Claimant

Page 4 of 5
Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 84 of 113

STATE OF NORTH CAROLINA

/
co {;m‘f d \§/%<Q
UNTY or Ar gang/O/ph

I, a Notary Public of _t_b,e_above County and State, certify that
Dawn Byrd personally appeared before me this day and acknowledged
the execution of the foregoing instrument .. .,

Witness my hand and official seal this theizg;%[day of
g léféé¢:: , 2017.
tj%w%/%r@w

Notary Public

My Commission Expires: {~' /5'£02£

 

l
Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Page 85 of 113

EXHIBIT “F"

Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 86 of 113

§

W
aff

z
,
l
l
i
g
1
l

Cf
m

USAA General lndemnity ii .pany l

QlAll\/_[

iNF@Rli/EATEUN

STEPHANIE /-\NDERSON
BURTON, SUE AND ANDERSON
pO BOX 20083

GREENSBORO NC 27420-0083

Your letter dated l2/13/2017

December 20, 2017
Dear Stephanie Anderson,
|'m writing regarding the claim referenced below.

USAA policyholder: David W Harrelson

Claim number: 029534991-002

Date of loss: November 29, 2016

Loss location: Le)<ington, North Carolina
Your client: Carlton Cranford

Thani< you for your letter dated 12/13/20l7. USAA has reviewed this coverage issue and your letter and maintains its
assessment that there is no coverage under this policy for this loss. Exclusions B.l.a. and B.Z.b. both appear to apply to
this loss and preclude coverage. Gr/'swo/d vs /ntegon General has very similar issues as this claim and the court decided
that the Exclusions applied |f you would like to provide me with any legal authority showing that our assessment of the
policy language read in conjunction with North Carolina law is not correct, please send it to me as soon as possible

At this time, USAA is not providing coverage or defense for this claim as there is no coverage under the policy. Please
handle the suit accordingly.

You may submit correspondence or questions to me using one of the following options:

@ Emai|: Email us at 3vvqll<Zwmzib@c|aims.usaa.com.
Do not send private information via this channe|.
g Address: USAA Claims Department

P.O. Box 33490
San Antonio, TX 78265

Fax: 1-800-531-8669
`\"' Phone: 210-531-8722, ><44082
02953499l - DM-O4664 ~ 2 - 7932 - 48 54577~l217

Page 1 0f2
Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 87 of 113

Sincerely,

€-§£;X L`
Dan Hawl<ins, SCLA

Southeast Regional Office
USAA General indemnity Company

cc : Stephanie Anderson

029534991 » DM~04664 - 2 - 7932 - 48 54577-l217

~ . Page20f2
Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 88 of 113

Thani< you for agreeing to accept messages and documents electronically for the duration of this
claim. Here are the terms and conditions for electronic communication with you.

USAA Reference Number: 029534991 ~ 2

Dear Stephanie Anderson,

Please see attached for additional information.

You may reply to this message. If you need to provide documentation, you can attach documents
to your email. We cannot guarantee the security of any medica|, financial or other personally
identifiable information sent by email.

[07932:048:91}

USAA, 9800 Fredericksburg Road, San Antonio, Texas, 78288

Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 89 of 113

EXHIBIT "G"

Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 90 of 113

l*/ \i’\,O

STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
SUPERIOR COURT DIVISION
DAVIDSGN COUNTY “ ~ »»»»»» 17 CVS 02535

Plaintiff, ) ”

 
 
 

v. z »EN_TRY OF DEFAULT
TO DEFEl\lDANT SHERRI HARRLES ON
SHERR_I HARRELS ON, DAVID ' "
HARRELS ON and CARLTON PAUL )
CRANFORD, )
Defendants. )
)

 

WHEREAS, IT HAS BEEN MADE TO APPEAR to the Clerk of Superior Court of
Davidson County, that Defendant Sherri Harrelson, has failed to plead to the Complaint in the
above-entitled action Within apt time or is otherwise subject to default judgment as provided by

these rules or by statute and that fact is made to appear by affidavit or otherwise

NOW, THEREFORE, the default of Defendant Sherri Han'elson is hereby entered against
said Defendant in this action as provided by Rule 55 of the North Carolina Rules of Civil

aeariaet

/d§§p cLERK or Rioii/coURT

Procedure.

This the 2 >Qday of January 2018.

Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 91 of 113

 

 

sTATE or NORTH cARoLINA 1N THE GENERAL coURT or rusrica
`sUPERioR CoURT DivisioN
DAVIDsoN coUNTY 17 cvs 02535
tit ""*` 1: l i-"" F"
DAWN HAYES BYRD,
Plaintiff, _; 5.
v. ` `Ei§i"ri‘{v oF DEFAULT

)
)
§
) As To DEFENDANT DAviD HARRLES oN
sHERiu HARRELsoN, DAviD )
HARRELSON and cARLToN PAUL >
cRANFoRD, )
)

Defendants.

\/

WHEREAS, IT HAS BEEN MADE TO APPEAR to the Clerlc of Superior Court of
Davidson County, that Defendant David Harrelson, has failed to plead to the Complaint in the
above-entitled action within apt time or is otherwise subject to default judgment as provided by

these rules or by statute and that fact is made to appear by affidavit or otherwise

NOW, THEREFORE, the default of Defendant David Harrelson is hereby entered against
said Defendant in this action as provided by Rule 55 of the North Carolina Rules of Civil

a<asaai/

Ag§le c'LERK F UP b`i<ML/QU£®z/ coURT

Procedure.

9
This the Q) day of January 2018.

Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 92 of 113

EXHIBIT “H"

Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 93 of 113

CW

air

USAA General indemnity Company

l
l
l
l

§

STEPHAN|E ANDERSON
BURTON, SUE AND ANDERSON
PO BOX 20083

GREENSBORO NC 27420

Your letter dated 2/7/2018

February 27, 2018
Dear Stephanie Anderson,

|'m writing regarding the claim referenced below.

..\.i,x ll

ClAll‘i/l lNF@RMATlUN

USAA policyhold`er: David W Harrelson

Claim number: 029534991~002

Date of loss: November 29, 2016

Loss location: Lexington, North Carolina

Your clients: David and Sheri Harrelson, Carlton Cranford

Thank you for your letter dated 02/07/2018. As stated in previous letters, our position remains that Exclusion B.i.
and B.Z. apply to this loss and therefore there is no coverage or duty to defend Please handle the suit accordinglyl

You m_ay submit correspondence or questions to me using one of the following options:

ga Address:

§§ Fax:
`\`\ Phone:

Sincere|y,

€-SP_¢:D L`
Dan Hawl<ins, SCLA

Southeast Regional Office
USAA General indemnity Company

029534991 - DM-O4664 ' 2 - 7932 - 48

CaSe 1218-CV-00862-TDS-.]LW

USAA Claims Department
P.O. Box 33490
San Antonio, TX 78265

1-800-531~8669

210-531-8722, X44082

54577~1217

Page 1 of 1

Document 3 Filed 10/11/18 Page 94 of 113

z “r;¢:;,;

EXHIBIT “I"

Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 95 of 113

 

 

 

 

 

 

 

WYATT EARLY HARRIS WHEELER

Arroiners AND CouNstuoRs Ar LAw

STANLEY F. HAMMER, A'rroRNEY

AND DRC CERTrFxED MEDIATOR
eraiz’stizcr NUMBER 19 ]ULY 2018 d E-MA!L
336.819.6013 _ ` sHAMMER(a)wEHwL/\w.com

WRiTaR’s Dmacr FAcslMILE
336.819.6073

Sent Via Fax: 800.-531-8669
and First Class Mail

Daniel Han<ins

USAA Claims

9800 Fredericl<sburg Road

San Antonio, TX 78240

Re: Our Client: ~ Dawn Hayes Byrd
Policyholder: David W. Harrelson
Reference #: 029534991-2 ‘
Loss Location: Lexington, North Carolina
Date of Loss: November 29, 2016

‘Dear Mr. Hawl<ins:

Please recall that USAA has declined coverage to the Harrelsons in the referenced
matter As you know, We have filed an action on behalf of Ms. Byrd, and I understand
that U\SAA is continuing to deny coverage for their insured. Accordingly, the
Harrelsons employed counsel We Will soon be taking depositions in this case, and
have thus far conducted some discovery as Well.

I Write to inform you that for the next 10 days, I am Willing to accept the policy limits of
$50,000.00 in exchange for a release In the absence of a response, IWill proceed to trial,

and if successful seel< to collect a judgment against your insureds, Which I am confident
Will be well in excess of the amount of the USAA policy.

Thanl< you.

- 1912 EAsTcHesiER DRivE sums 400. HioH Pomr, NC 27285 OFFicETELEPHoNe (336) 884-4444 2276316

Case 1:18-cV-OO862-TDS-.]LW Document 3 Filed 10/11/18 Page 96 of 113

l ‘i \i;u

Page 2
Daniel Hawkins
19 ]uly 2018

Sincerely,

/V~

Stanle F. Hammer
SFH/smq

Enclosures

c: Dawn Hayes Byrd
Stephanie Anderson

1912 E)\sTcHEsTER DRlve sum-z 400, HlGH Poer, NC 27265 OFFlcE TELEPHQNE (336) 884-4444 2276316

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 97 of 113

Burton, Sue & Anderson, Lll;.P.

ATToRNEYs AND CoUNSELORs AT LAW

GARY I<. SUE ' ` l 419 N. ELM STREET _ . §
WALTER K. BURTON it ‘~ ~ ' Posr OFFICE Box 20083 "

STEPHANIE W. ANDERsoN ;t GREENssoRO, NORTH CAROLINA 27420
C. MICHAEL DAY :t » ' ~ Bsallp.org

CAM A. BoRDMAN

REGAN GATLIN ENGLISH

:. »~ ~- 34 'Auqu$t 23/ 2018

Mr. Brian Shipwash
Clerk of Superior Court
Of Davidson County
Post Office Box 1064
Lexington, NC 27293

¢-¢
,.,{\,

",;… l " "'
tom {g_l__l

TELEPHONE
(336)275-0512
FACSIMILE
(336)378-1390

¢At.so LlcF.NsED lN VmclNl,\
*Ct=.nTnfrED MED!,\TOR

Re: David Harrelson and Sheri Harrelson v.

USAA; 18 CVS
Our File No. 1946

Dear Mr. Shipwash:

Enclosed please find the original and one copy of a
Complaint for filing and Civil Summons to be issued in the above-
captioned matter. l would appreciate it if you would issue the
Civil Summons and return the original and copy to me in the
stamped, self-addressed envelope enclosed for that purpose.

I have also enclosed our firm check in the amount of $200.00

for your filing fee.

Thank you for your attention to the above.

With warm regards, I am
Very truly yours,

tephanie W. nderson
swa@bsa~ll .com

 

SWA/lea
1946CF08.23.18
Enclosures

Case 1:18-cV-00862-TDS-.]LW Document3 Filed 10/11/18

Paoe 98 of 113

NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
SUPERIOR COURT Dl y

DAVIDSON COUNTY 18 CVS 1847

  

David W. Harrelson and Sheri

        

 

Harrelson, S§P §§ HH@
Plaintiffs,
V. USAA GENERAL INDEMNITY COMPANY

 

USAA General Indemnity Company,

)
)
>
>
)
)
)
)
)
)
)
Defendant. )
)
I, Stephanie W. Anderson, being first duly sworn, hereby
depose and say that I am an attorney licensed to practice law in
the State of North Carolina and represent the Plaintiffs in the
captioned action, This Affidavit is made upon my personal
knowledge.

1. Copies of the Summons and Complaint in the captioned
action were deposited with the United States Postal Service via
First-Class mail, for mailing and addressed as follows:

USAA General Indemnity Company
c/o NC Department of Insurance
1201 Mail Service Center
Raleigh, NC 27699~1201

2. Copies of the Summons and Complaint were in fact duly
delivered to USAA General Indemnity Company, c/o NC Department of
Insurance, on September 13, 2018, via United States Postal Service
First~Class mail, pursuant to Rule 4(j)(1)(c) of the North
Carolina Rules of Civil Procedure, and as evidenced by the genuine
registry receipt which is attached hereto as “Exhibit A”.

This the 24th day of September :K;K j
/'l `§:§§ _` """ ““"

Stephdhie W. Anderson, Attorney for
Plaintiffs

OF COUNSEL:

Burton, Sue & Anderson, L.L.P.

Post Office Box 20083

Greensboro, NC 27420

Telephone: (336) 275~0512

Facsimile: (336) 378~1390

1946PF09.24.18

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 99 of 113

NORTH CAROLINA
GUILFORD COU'NTY

I, Laura E. Almaguer, a Notary Public of Guilford County,
North Carolina, do hereby certify that Stephanie W. Anderson
personally appeared before me this day and acknowledged the
execution of the foregoing instrument.

W'tness my hand and notarial seal this the 24th day of
Septe/e er, 2018.

7
U/ d /' MM / { /éY/]/,d/¢: /,)4(,3/¢/ NorARY Pusuc

LAURA E. ALMAGUER
NOtarl/' Public GulLFoRo couNTY, Nc
My Commission Expires Nov. 01, 2022

 

 

 

 

 

My COHlIHlSS.`l.OH €Xplr€SZ

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 100 of 113

EXHIBIT “A"

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 101 of 113

Nc DEP_ARTMENT oF t

f §

    
 

SERVICE OF PROCESS
Tel 919'716.6610 Fa>< 919.716.6757

David W. Harrelson and Sheri Harrelson
vs.

USAA General lndemnity Company

I, Courtney H Ethridge, a Special Deputy duly appointed for the purpose, do hereby accept
service of the Civil Summons of Plaintiff’s David W. Harrelson and Shen Harrelson and adding USAA
General Indemnity Company as a Defendant, and acknowledge receipt of a copy of the same, together
with a copy of the Complaint, under the provision of the North Carolina General Statute Section 58-16~
30 as process agent for USAA General Indemnity Company.

This the 13th day of September, 2018.

MIKE CA_USEY
Commissioner of Insurance

Courtney H Ethridge

Special Deputy for
Service of Process

1201 MA|L SERV|CE CENTER } RALE|GH,NC 27699-1201 l WWW.NCDO|.COM

Case 1:18-cV-00862-TDS-.]LW Document 3 Filed 10/11/18 Paoe 102 of 113

 

 

 

 

 

NORTH cARoLiNA IN THE GENERAL count oF dist§z§ii§.QUNW
sUPERioR count D]visloi\l '" “ "
DAviDsoN coUNTY is cvs 1347
001 0 Q 2313
DAviD W. HARRELsoN and )
sHERi HARRELsoN, ) ALLOC' 0 /D(M
Plainaffs, ) ‘DAWN BYRD’s CLERKOFSuP"“`“r~ in rome
) MoTIoN To INTERVENE
v. )
)
USAA GENERAL iNDEMNITY )
coMPANY, )
Defendant. )
)

 

NoW Comes Dawn Byrd, through counsel, and moves the Court pursuant to N.C.
Gen. Stat. §lA-l, Rule 24, to intervene in' the above entitled action, and shows the
following:

l. At the time of the accident, Carlton Cranford Was residing at the hoine of
his mother, Sherri Harrelson, and his stepfather, David Harrelson, Whose vehicles Were
insured under the Harrelson USAA Policy, attached as Exhibit B to Plaintiffs Harrelsons’
complaint in this matter.

2. On 22 March 2017 the undersigned, as attorney for Byrd, sent a letter of
representation to USAA insurance, the automobile liability carrier for Plaintiffs Sherri
and David Harrelson, and pursuant to N.C. Gen. Stat. 58~3-33 requested information
regarding insurance policy limits. USAA, through its rcpresentative, Dan Havvkins,
refused to provide information requested, stating that the Harrelson’s USAA policy does
not cover the accident The undersigned reiterated the request on 28 March 2017, and

again on 12 April 2017 and 24 April 2017-and never received an adequate response

2308424

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 103 of 113

3. Thereafter, Byrd entered into a settlement agreement with Allstate
Insurance Company and Brent Cranford, Carlton’s biological father with whom Carlton
sometimes resided. The settlement with AllState was reflected in a Covenant Not to

Enforce Judgment which is attached to Plaintiff’s complaint in this action; the covenant

reserves Byrd’s right to proceed against the Harrelsons.

4. On 27 November 2017 the undersigned filed a lawsuit against Sherri and

David Harrelson, seeking damages resulting from the accident under the family purpose

doctrine

5 . The Harrelson’s USAA policy, which is attached to Plaintiff’s Complaint

as Exhibit B, provides in pertinent part:

“Insured” as used in this Part means:

l.

2.
3.

You or any family member for the ownership, maintenance
or use of any auto or trailer, `
Any person using your covered auto;

For your covered auto, any person or organization, but only
with respect to legal responsibility for acts or omissions of a
person for whom coverage is afforded under this Part.

Exclusions to the policy provide in pertinent part:

B.

21.

b.

We do not provide Liabiiity Coverage for the ownership,
maintenance or use of:

Any vehicle, other than your covered auto, which is:

owned by any family member; or
furnished for the regular use of any family member.

However, this exclusion (B.2.) does not apply to your maintenance
or use of any vehicle which is:

a.

2308424

owned by a family member; or

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 104 of 113

b. furnished for the regular use of a family member.

6. Based on the foregoing policy and its exclusions, there is no question but
that USAA has a duty to defend and indemnify the Harrelsons under the policy of
insurance it issued to The Harrelsons, and that it has failed to honor the provisions of that
policy, including the exceptions to the exclusion (as set forth on Page 8 of 28 of the
USAA policy attached to Plaintiff’s Complaint).

7. Movant anticipates that upon completion of the lawsuit against The
Harrelsons, Movant will obtain and seek to collect a judgment against the Harrelsons.

8. Although it is not necessary for a one seeking permissive intervention to
have a direct or personal pecuniary interest in the subject matter of the lawsuit, 111 re \
Scearse, 81 N.C. App. 531, 345 S.E.2d 494, rev. denied, 318 N.C. 415, 349 S.E.2d 589
(1986) See also 1 G. Wilson, NORTH CAROLINA CIVIL PRocEDURE §24-4 (3"d Ed.,
Matthew Bender 2017), in the present case Byrd has a direct interest in the outcome of
this case.

9. Additionally, Bryd is also entitled to bring an action against USAA for
Unfair and Deceptive Trade Practices pursuant to N.C. Gen. Stat. §75-1.1, based on
USAA’s unfair settlement practices pursuant to N.C. Gen. Stat. 58-63-15 as USAA’s
repeated failure to provide information as required by N.C. Gen. Stat. 59-3-33 regarding
policy limits establishes frequency of conduct amounting to a pattern of activity or
“General Business Practice.”

, WHEREFORE, Dawn Byrd moves to intervene in this matter, and has

attached a proposed pleading

2308424

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 105 of 113

THIs the 4th day er october 2018.

//7 ////
Stah/ley 13. Hammer
Wyatt Early Harris Wheeler LLP
P.O. Drawer 2086
High Point, NC 27261
Telephone: 336-819-6012
Facsimile: 336-819-6072
Email: Shammer@wehwlaw.com
Attorneyfor Movant Dawn Byrd

2308424

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 106 of 113

CERTIFICATE OF SERVICE

1, Stanley F. Hammer, hereby certify that on this day, l served a copy of the foregoing Motion to
Intervene upon counsel of record by first class mail by depositing a copy thereof enclosed in a
postpaid and properly addressed wrapper, in a post office or official depository under the
exclusive care and custody of the United States Postal Service, addressed as follows:

Stephanie W. Anderson

Burton, Sue & Anderson, L.L.P.

P.O. Box 20083

Greensboro, NC 27420

Attorney for Plaintz`jj% Sherrz` Harrelson & David Harrelson

USAA General Indemnity Company
c/o NC Department of Insurance
1201 Mail Service Center

Raleigh, NC 27699

This the §§ day of October 2018.

WYATT EARLY HARRIS WHEELER LLP
Attorneysfor Movant Dawn Byrd

' /
By: /@ //V/;-~"/
Stanley‘l:. Hammer
For the Firm

State Bar No.: 12421

OF COUNSEL:

WYATT EARLY HARRIS WHEELER LLP
P.O. Drawer 2086

High Point, NC 27261

Telephone: 336-819-6013

Facsimile: 33 6-819-6063

Email: shammer@wehwlaw.com

2308424

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 107 of 113

NORTH CAROLINA lN THE GENERAL COURT OF JUSTICE

SUPERIOR COURT DIVISION
DAVIDSON COUNTY 18 CVS 1847

DAVID W. HARRELSON and )
SHERI HARRELSON, )
Plaintiffs, )
)
v. )
. )
USAA GENERAL INDEMNITY )
COMPANY, )
Defendant. )

) INTERVENOR DAWN BYRD’S COMPLAINT

And ) AND MOTION TO STAY PROCEEDINGS

)
DAWN BYRD, )
Intervening Plaintiff,)

)

v. )

)

USAA GENERAL INDEMNITY )
COMPANY, )
)

Defendant.
1

INTERVENOR, Dawn Byrd, by and through the undersigned counsel, and files
the following Complaint against USAA General Indemnity Company (“USAA”):

l. Intervenor Plaintiff, Dawn Byrd, is a citizen and resident of Davidson
County, North Carolina.

2. Defendant, USAA General Indemnity Company, is an insurance company,

licensed to do business in the State of North Carolina and doing business in the state of

North Carolina.
3. Subj ect matter jurisdiction is proper in this Court.
1
2310154

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 103 of 113

4. This Court has personal jurisdiction of Defendant.
5. Venue is proper in Davidson County, North Carolina.
FACTUAL BACKGROUND

6. On 29 November 2016 Carlton Cranford (“Carlton”), a minor, was
operating a 2001 Jeep bearing VIN# 1J4FA49S81P331026 (“The Jeep”) owned by his
mother Sherri Harrelson. While traveling on Highway 47, Carlton crossed the center line
of the road and collided with a vehicle operated by Intervenor Plaintiff, Dawn Byrd. As a
result of this accident (“the accident”) Byrd sustained significant injuries.

7. At the time of the accident, Carlton was residing at the home of his mother,
Sherri Harrelson and his stepfather, David Harrelson, whose vehicles were insured under
the Harrelson USAA Policy, attached as Exhibit B to Plaintiffs Harrelson’s complaint in
this matter.

8. On 22 March 2017 the undersigned, as attorney for Byrd, sent a letter of
representation to USAA insurance, the automobile liability carrier for Sherri and David
Harrelson, and pursuant to N.C. Gen. Stat. 58-3-33, requested information regarding
insurance policy limits. USAA, through its representative, Dan Hawkins, refused to
provide information requested, writing in an e-mail that the Harrelson’s USAA policy
does not cover the accident The undersigned reiterated the request on 28 March 2017,
and again on 12 April 2017 and 24 April 2017, yet USAA continued to resist providing
information as to insurance policy limits.

9. The Harrelson’s USAA policy, which is attached to Harrelson’s Complaint

as Exhibit B, provides in pertinent part:

2310154

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 109 of 113

“Insured” as used in this Part means:

l. You or any family member for the ownership, maintenance
or use of any auto or trailer,

2. Any person using your covered auto ;

3. For your covered auto, any person or organization, but only

with respect to legal responsibility for acts or omissions of a
person for whom coverage is afforded under this Part.

Exclusions to the policy provide in pertinent part:

B. We do not provide Liability Coverage for the ownership,
maintenance or use of:

2. 'Any vehicle, other than your covered auto, which is:
a. owned by any family member; or
b. furnished for the regular use of any family member.

However, this exclusion (B.2.) does not apply to your maintenance
or use of any vehicle which is:

a. owned by a family member; or
b. furnished for the regular use of a family member.

10. Based on the foregoing policy and its exclusions, Defendant USAA had a
duty to defend and indemnify the Harrelsons under its policy of insurance, and was
therefore obligated to provide to Intervenor Plaintiff the insurance policy limits pursuant

to N.C Gen. Stat. § 58-3~33, which provides in pertinent part:

(a) A person who claims to have been physically injured or to have incurred
property damage where such injury or damage is subject to a policy of nonfleet
private passenger automobile insurance may request by certified mail directed to
the insurance adjuster or to the insurance company (Attention Coiporate
Secretary) at its last known principal place of business that the insurance company
provide information regarding the policy's limits of coverage under the applicable
policy. Upon receipt of such a request, which shall include the policyholders
name, and, if available, policy number, the insurance company shall notify that
person within 15 business days, on a form developed by the Department, that the
insurer is required to provide this information prior to litigation only if the person
seeking the information satisfies all of the following conditions:

3
2310154

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 110 of 113

(1) The person seeking the information submits to the insurer the
person’s written consent to all of the person’s medical providers to release
to the insurer the person’s medical records for the three years prior to the
date on which the claim arose, as well as all medical records pertaining to
the claimed injury.

(2) The person seeking the information submits to the insurer the
person’s written consent to participate in mediation of the person’s claim

under G.S. § 7A-38.3A.

(3) The person seeking the information submits to the insurer a copy
of the accident report required under G.S. § 20-166.1 and a description of
the events at issue with sufficient particularity to permit the insurer to

make an initial determination of the potential liability of its insured.

(b) Within 30 days of receiving the person’s Written documents required under
subsection (a) of this section, the insurer shall provide the policy limits.

(c) Disclosure of the policy limits under this section shall not constitute an
admission that the alleged injury or damage is subject to the policy.

(d) This section does not apply to claims seeking recovery for medical
malpractice or claims for which an insurer intends to deny coverage under any
policy of insurance

11. As set forth herein, Defendant failed to provide the documents requested within
30 days of receiving Plaintiff Byrd’s request, Which met the requirements of the N.C.Gen. Stat.§
58-3 -33.

12. Defendant may not avail itself of Gen. Stat. § 53-3-33(d) as there is no legitimate

basis from for Defendant USAA to deny coverage under the claim set forth by Dawn Byrd.
13. USAA’s repeated failure to comply with the request of Byrd for insurance policy
limits amounted to a pattern or general business practice, which Was unfair, deceptive, unlawful

and in violation of N.C. Gen. Stat. § 58-63~15, and the Unfair and Deceptive Trade Practices

Act, N.C. Gen. Stat. § 75-1.1, et seq.

2310154

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 111 of 113

14. As a direct and proximate result of Defendant USAA’s failure to comply with
North Carolina law, and failure to provide insurance policy limits, Byrd had incurred damages in
an amount to be determined by a jury.

15 . Because the actions of USAA were made in bad faith, were fraudulent, and made
with a conscious and intentional disregard of and indifference to the rights and safety of Byi'd,
she is entitled to an award of punitive damages as determined at trial of this matter

16. Additionally, lntervenor Plaintiff is entitled to reasonable attorneys’ fees pursuant
to N.C. Gen. Stat. §75-16.1, for Plaintiff Byrd has made repeated demands on USAA to resolve
this matter, and USAA has declined to respond

MOTION TO STAY PROCEEDINGS

NOW Comes lntervenor Plaintiff, Dawn Byrd, and moves to stay this action until
after resolution of Dawn Hayes Byrd v. Sherri Harrelson1 David Harrelson and Carlton
Paul Cranford, 17 CVS 2335 (Davidson County Superior Court) (“The Pending
Action”). In support of this motion, lntervenor Plaintiff shows the following:

1. Intervenor’s Complaint in The Pending Action is based on personal injuries
Intervenor sustained in an automobile accident on 29 November 2016 in which Carton
Cranford was operating a vehicle owned by his mother Sheri Harrelson, at a time when
Carlton Cranford was residing With his mother and stepfather, David Harrelson.

2. The Harrelsons have demanded that USAA defend and indemnify them in
connection with The Pending Action, and USAA’s refusal to defend and indemnify is the

basis for this action,

2310154

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 112 of 113

3. Because damages of both Intervenor Plaintiff and the Harrelsons will be
determined by the outcome of The Pending Action, judicial economy dictates the wisdom
of staying this action until The Pending Action or personal injury lawsuit has been
completed

WHEREFORE, Intervenor Plaintiff, Dawn Byrd, requests the following relief.

l. That the Court stay this action pending the resolution of Dawn Hayes Byrd
v. Sherri HarrelsonJ David Harrelson and Carlton Paul Cranford, 17 CVS 2335;

2. That upon trial of this action the Court award damages to Intervenor
Plaintiff based upon unfair trade practices;

3. That upon the trial of this matter the Court award punitive damages;

4. That the Court tax Defendant USAA with Intervenor- Plaintiffs reasonable l

attorney’s fees and costs;

5. That the Court order such other relief as permitted by law.

THisthe ’7/ day Ofocioberzois.

77 /¢/
Stanley"F. Hammer
Wyatt Early Harris Wheeler LLP
P.O. Drawer 2086
High Point, NC 27261
Telephone: 336-819~6012
Facsimile: 336-819-6072
Email: Shammer@wehwlaw.com
Attorneyfor Intervenor Plaintijj”DaWI/z Byrd

2310154

Case 1:13-cV-00362-TDS-.]LW Document 3 Filed 10/11/13 Paoe 113 of 113

